Exhibit 10.1

 

 

CREDIT AGREEMENT

Dated as of September 15, 2006

among

AMERICAN WATER CAPITAL CORP.,

as Borrower,

THE LENDERS IDENTIFIED THEREIN,

as Lenders

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and LC Issuing Bank

 

 



--------------------------------------------------------------------------------

AMERICAN WATER CAPITAL CORP.

CLOSING INDEX

All documents are dated as of September 15, 2006, unless otherwise indicated.

 

Document

   Tab No.

Credit Agreement

   1.

•   Schedule I

 

Lenders and Commitments

     

•   Schedule II

 

Significant Subsidiaries

     

•   Schedule 2.04(j)

 

Letters of Credit

     

•   Schedule 5.02(h)

 

Existing Debt

     

•   Schedule 5.02(j)

 

Permitted Dispositions

     

•   Schedule 6.01 (e)

 

Specified Default Agreements

     

•   Exhibit A

 

Form of Notice of Borrowing

     

•   Exhibit B

 

Form of Request for Issuance

     

•   Exhibit C

 

Form of Assignment and Acceptance

  

•   Exhibit D

 

Form of Note

  

•   Exhibit E

 

Form of Financial Services Agreement

  

•   Exhibit F

 

Form of Opinion of General Counsel to Borrower and Parent

  

•   Exhibit G

 

Form of Opinion of Counsel to Administrative Agent

  

Officer’s Certificate of Borrower certifying representations and warranties

   2.

Officer’s Certificate of Borrower certifying the following:

   3.

•   Certificate of Incorporation

  

•   Bylaws

  

•   Authorizing Resolutions

  

•   Certificate of Incumbency

  

•   Support Agreement, dated June 22, 2000 (as amended), between American Water
Works Company, Inc. (“Parent”) and Borrower

  

•   Financial Service Agreement, dated as of June 15, 2000, between Parent and
Borrower

  

 

1



--------------------------------------------------------------------------------

Officer’s Certificate of Parent certifying the following:

   4

•   Certificate of Incorporation

        

•   Bylaws

        

•   Authorizing Resolutions

        

•   Certificate of Incumbency

        

Legal Opinion of King & Spalding LLP, counsel to the Administrative Agent and LC
Issuing Banks

   5

Legal Opinion of George W. Patrick, counsel to Borrower and Parent

   6

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

U.S. $800,000,000

CREDIT AGREEMENT

dated as of September 15, 2006

among

AMERICAN WATER CAPITAL CORP.,

as Borrower

THE LENDERS IDENTIFIED HEREIN,

as Lenders

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and LC Issuing Bank

 

 

J.P. MORGAN SECURITIES INC.,

Co-Lead Arranger

CITIGROUP GLOBAL MARKETS INC.,

Co-Lead Arranger

CITIBANK, N.A.,

Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I DEFINITIONS

Section 1.01 Certain Defined Terms

   1

Section 1.02 Accounting Terms and Determinations

   16

Section 1.03 Use of Defined Terms

   16

Section 1.04 Terminology

   16

Section 1.05 References

   16 ARTICLE II THE EXTENSIONS OF CREDIT

Section 2.01 Commitment to Extend Credit

   16

Section 2.02 Method of Borrowing

   17

Section 2.03 Method of Swing Line Borrowing

   18

Section 2.04 Letters of Credit

   19

Section 2.05 Increase of the Commitments

   23

Section 2.06 Maturity of Advances; Extension and Termination of Commitment

   24

Section 2.07 Evidence of Advances

   25

Section 2.08 Interest Rates

   26

Section 2.09 Fees

   26

Section 2.10 Termination or Reduction of Commitment

   27

Section 2.11 Mandatory Prepayments

   27

Section 2.12 Optional Prepayments

   28

Section 2.13 Compensation after Prepayment or Conversion

   28

Section 2.14 General Provisions as to Payments

   28

Section 2.15 Computation of Interest and Fees

   29

Section 2.16 Compensation, Additional Interest

   29

Section 2.17 Taxes

   30

Section 2.18 Interest Rate Determination

   32

Section 2.19 Conversion of Advances

   32



--------------------------------------------------------------------------------

Section 2.20 Set off

   33

Section 2.21 Pro Rata Treatment

   33

Section 2.22 Sharing of Payments

   34

Section 2.23 Substitution of Lenders

   35 ARTICLE III CONDITIONS TO EXTENSIONS OF CREDIT

Section 3.01 Conditions Precedent to Initial Extension of Credit

   35

Section 3.02 Conditions to All Extensions of Credit

   36 ARTICLE IV REPRESENTATIONS AND WARRANTIES

Section 4.01 Corporate Existence and Status

   37

Section 4.02 Corporate Power and Authority; Enforceability

   37

Section 4.03 Non-Contravention

   37

Section 4.04 Litigation

   37

Section 4.05 Financial Information

   38

Section 4.06 Approvals

   38

Section 4.07 Use of Proceeds

   38

Section 4.08 Investment Company Act; Margin Stock

   38

Section 4.09 Compliance with Laws

   38

Section 4.10 Compliance with ERISA

   38

Section 4.11 Environmental Matters

   39

Section 4.12 Taxes

   40

Section 4.13 No Defaults

   40

Section 4.14 Ownership of Borrower and Operating Utilities

   40

Section 4.15 Ownership of Properties and Assets

   40

Section 4.16 Full Disclosure

   40 ARTICLE V COVENANTS

Section 5.01 Affirmative Covenants

   41

Section 5.02 Negative Covenants

   45

 

ii



--------------------------------------------------------------------------------

ARTICLE VI DEFAULTS

Section 6.01 Events of Default

   49

Section 6.02 Cash Collateral Account

   52 ARTICLE VII MISCELLANEOUS

Section 7.01 Notices

   53

Section 7.02 No Waivers

   53

Section 7.03 Expenses: Documentary Taxes; Indemnification

   53

Section 7.04 Amendments, Waivers and Consents

   54

Section 7.05 Benefit of Agreement

   55

Section 7.06 Confidentiality

   57

Section 7.07 Representation by Lender

   58

Section 7.08 Governing Law

   58

Section 7.09 Consent to Jurisdiction; Waiver of Jury Trial

   58

Section 7.10 Interpretation

   58

Section 7.11 Counterparts

   58

Section 7.12 Entire Agreement

   58

Section 7.13 USA PATRIOT Act

   59 ARTICLE VIII AGENCY PROVISIONS

Section 8.01 Appointment

   59

Section 8.02 Delegation of Duties

   59

Section 8.03 Exculpatory Provisions

   59

Section 8.04 Reliance on Communications

   60

Section 8.05 Notice of Default

   60

Section 8.06 Non-Reliance on Administrative Agent and Other Lenders

   61

Section 8.07 Indemnification

   61

Section 8.08 Administrative Agent in its Individual Capacity

   62

Section 8.09 Successor Agent

   62

Section 8.10 Other Agents

   62

 

iii



--------------------------------------------------------------------------------

ARTICLE IX ACKNOWLEDGEMENT

Section 9.01 Parent

   63

 

iv



--------------------------------------------------------------------------------

SCHEDULES Schedule I    Lenders and Commitments Schedule II    Significant
Subsidiaries Schedule 2.04(j)    Letters of Credit Schedule 5.02(h)    Existing
Debt Schedule 5.02(j)    Permitted Dispositions Schedule 6.0l(e)    Specified
Default Agreements EXHIBITS Exhibit A    Form of Notice of Borrowing Exhibit B
   Form of Request for Issuance Exhibit C    Form of Assignment and Acceptance
Exhibit D    Form of Note Exhibit E    Form of Financial Services Agreement
Exhibit F    Form of Opinion of General Counsel to Borrower and Parent Exhibit G
   Form of Opinion of Counsel to Administrative Agent

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of September 15, 2006 (this “Agreement”), among
AMERICAN WATER CAPITAL CORP., a Delaware corporation (the “Borrower”); the
Lenders identified herein and such other Lenders that may hereafter become a
party (collectively, the “Lenders”); and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity and its successors and assigns, the
“Administrative Agent”).

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. The terms defined in this Section 1.01
shall, for all purposes of this Agreement, have the meanings set forth herein:

“Advance” means a Base Rate Advance, a Eurodollar Rate Advance or a Swing Line
Advance, and “Advances” means Base Rate Advances, Eurodollar Rate Advances or
Swing Line Advances, or any or all of them, as the context shall require.

“Affected Lender” has the meaning set forth in Section 2.23.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Administrative Agent” has the meaning set forth in the preamble.

“Applicable Percentage” shall mean, with respect to the Facility Fee or any
Eurodollar Rate Advance, Base Rate Advance or Swing Line Advance, at all times
during which any Applicable Rating Level set forth below is in effect, the rate
per annum (except as provided below) for the Facility Fee or such Advance set
forth below next to such Applicable Rating Level:

 

Applicable

Rating Level

 

Applicable

Percentage

for Facility Fee

 

Applicable

Percentage for

Eurodollar Rate

Advances

 

Applicable

Percentage

for Base Rate

Advances

1

  0.045%   0.105%   0.000%

2

  0.050%   0.150%   0.000%



--------------------------------------------------------------------------------

3

  0.055%   0.195%   0.000%

4

  0.075%   0.225%   0.000%

5

  0.090%   0.360%   0.000%

6

  0.125%   0.425%   0.000%

7

  0.150%   0.550%   0.000%

provided, that the Applicable Percentages set forth above for Eurodollar Rate
Advances and Base Rate Advances shall be increased, for each Applicable Rating
Level, by 0.050% per annum if and for so long as the Outstanding Credits exceed
50% of the aggregate Commitments.

Any change in the Applicable Percentages resulting from a change in the
Applicable Rating Level shall become effective upon the date of announcement of
any change in the Moody’s Rating or the S&P Rating that results in such change
in the Applicable Rating Level.

“Applicable Rating Level” at any time shall be determined in accordance with the
then-applicable S&P Rating and the then-applicable Moody’s Rating as follows:

 

S&P Rating/Moody’s Rating

   Applicable
Rating Level

S&P Rating A+ or higher or Moody’s Rating Al or higher

   1

S&P Rating A or Moody ‘s Rating A2

   2

S&P Rating A- or Moody’s Rating A3

   3

S&P Rating BBB+ or Moody’s Rating Baal

   4

S&P Rating BBB or Moody’s Rating Baa2

   5

S&P Rating BBB- or Moody’s Rating Baa3

   6

S&P Rating BB+ or below or Moody’s Rating Bal or below, or no S&P Rating or
Moody’s Rating

   7

The Applicable Rating Level for any day shall be determined based upon the
higher of the S&P Rating and the Moody’s Rating in effect on such day. If the
S&P Rating and the Moody’s Rating are not the same (i.e., a “split rating”), the
higher of such ratings shall control, unless the ratings differ by more than one
level, in which case the rating one level below the higher of the two ratings
shall control.

 

2



--------------------------------------------------------------------------------

“Assignee” means the assignee of all or a portion of a Lender’s rights and
obligations under this Agreement pursuant to the terms of Section 7.05(b).

“Assignment and Acceptance” means an Assignment and Acceptance executed in
accordance with Section 7.05(b) in the form attached hereto as Exhibit C.

“Authority” means any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the higher of (i) the rate of interest announced publicly by the
Administrative Agent, from time to time, as the Administrative Agent’s Prime
Rate; and (ii)  1/2 of one percent per annum above the Federal Funds Rate in
effect from time to time.

“Base Rate Advance” means a loan that bears interest as provided in
Section 2.08(a)(i).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” has the meaning set forth in the preamble.

“Borrowing” means a borrowing hereunder consisting of Base Rate Advances or
Eurodollar Rate Advances made to the Borrower.

“Business Day” means a day of the year on which (i) banks are not required or
authorized to close in New York City, and (ii) with respect to any borrowing,
payment or rate selection of Eurodollar Rate Advances, a day on which banks are
not required or authorized to close in New York City, and on which dealings in
Dollar deposits are carried on in the London interbank market and on which
commercial banks are open for domestic and international business (including
dealings in Dollar deposits) in London, England.

“Capitalized Lease” means any lease that is required to be capitalized on a
balance sheet of the lessee in accordance with GAAP, consistently applied.

“Cash Collateral Account” has the meaning set forth in Section 6.02.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C., § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Inventory System established pursuant to CERCLA.

 

3



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following: (i) at any
time prior to an Initial Public Offering, RWE shall cease to have direct or
indirect beneficial ownership of 100% of the outstanding Common Stock of the
Parent, (ii) at any time when RWE does not beneficially own, directly or
indirectly, more than 50% of the Parent’s then outstanding Common Stock, a
Parent Change of Control or (iii) an RWE Change of Control.

“Co-Lead Arrangers” means Citigroup Global Markets Inc. and J.P. Morgan
Securities, Inc.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor federal tax code. Any reference to any provision of the Code shall
also be deemed to be a reference to any successor provision or provisions
thereof.

“Commitment” means (i) with respect to each Lender, the commitment of such
Lender to make its Pro Rata Percentage of Advances in an aggregate amount up to
the amount set forth opposite the name of each Lender on Schedule I hereto,
subject to adjustment on account of assignment pursuant to Section 7.05(b) or
reduction in the aggregate Commitment pursuant to Section 2.10, and (ii) with
respect to the Lenders collectively, the aggregate amount of all such
Commitments.

“Commitment Letter” means, that Commitment Letter, dated as of June 15, 2006
among the Borrower, the Administrative Agent and the Co-Lead Arrangers, as
amended, modified or supplemented from time to time.

“Common Stock” means with respect to any Person, the voting securities or
equivalent equity interests of such Person having general voting rights,
including, without limitation, the right to vote in the election of members of
the board of directors (or persons performing similar functions) of such Person.

“Controlled Group” means, with respect to any Person, all trades or businesses
(whether or not incorporated) that, together with such Person, are treated as a
single employer under Section 414 of the Code.

“Consolidated Total Capitalization” means at any date of determination with
respect to the Parent and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, the sum of (without duplication) (i) Consolidated Total
Debt of the Parent and its Subsidiaries, plus (ii) the sum of the capital stock
(excluding treasury stock and capital stock subscribed for and unissued) and
surplus (including earning surplus, capital surplus, translation adjustment, the
balance of the current profit and loss account not transferred to surplus and
accumulated other comprehensive income) accounts of the Parent and its
Subsidiaries, in each case as shown on the most recent consolidated balance
sheet of the Parent and its Subsidiaries delivered pursuant to Section 5.01 (a).

“Consolidated Total Debt” means at any date of determination with respect to the
Parent and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP, the sum of (without duplication) all then outstanding Debt of the
Parent and its Subsidiaries as shown on the most recent consolidated balance
sheet of the Parent delivered pursuant to Section 5.01(a).

 

4



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type or the selection of a new, or the
renewal of the same, Interest Period for Eurodollar Rate Advances, as the case
may be, pursuant to Section 2.19.

“Current Termination Date” has the meaning set forth in Section 2.06(b).

“Debt” means, for any Person, (without duplication), all (i) indebtedness for
borrowed money, (ii) obligations evidenced by bonds, debentures, notes or other
similar instruments, (iii) obligations to pay the deferred purchase price of
property or service (other than trade payables not overdue by more than 90 days
incurred in the ordinary course of business), (iv) obligations under Capitalized
Leases, (v) reimbursement obligations (contingent or otherwise) in respect of
outstanding letters of credit, (vi) indebtedness of the type referred to in
clauses (i) through (v) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by),
any Lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (vii) all obligations of such Person for indebtedness or
obligations of others of the kinds referred to in clauses (i) through (v) above
under direct or indirect Guarantees, excluding, in all cases, advances for
construction as set forth on the consolidated balance sheet of the Parent and
its Subsidiaries.

“Default” means any condition or event that constitutes an Event of Default or
that with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

“Designated Lender” has the meaning set forth in Section 2.05(a).

“Defaulting Lender” has the meaning set forth in Section 2.23.

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

“Domestic Lending Office” means, as to each Lender, the office of such Lender
designated as its “Domestic Lending Office” opposite its name on Schedule I, or
such other office as such Lender may from time to time specify to the Borrower
as its Domestic Lending Office, and as to any Assignee, the office of such
Assignee designated as such in its Assignment and Acceptance or such other
office as such Assignee may designate as its Domestic Lending Office.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any bank or financial institution approved by the Administrative Agent,
each LC Issuing Bank and the Swing Line Bank and, unless an Event of Default
described in Section 6.01 (a), (g) or (h) has occurred and is continuing at the
time any assignment is effected in accordance with Section 7.05, the Borrower
(each such approval not to be unreasonably withheld or delayed and such approval
to be deemed given by the Borrower if no objection is received by the assigning
Lender and the Administrative Agent from the Borrower within ten Business Days
after notice of such proposed assignment has been provided by the assigning
Lender to the Borrower); provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.

 

5



--------------------------------------------------------------------------------

“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with the compliance or
non-compliance with any Environmental Requirements.

“Environmental Notices” means written notice from any Environmental Authority or
by any other person or entity alleging noncompliance with or liability under any
Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Environmental Authority or from any
other person or entity for correction of any violation of any Environmental
Requirement or any investigations concerning any violation of any Environmental
Requirement.

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

“Environmental Requirement” means, with respect to any Person, any legal
requirement relating to health, safety or the environment and applicable to such
Person, or the Properties of such Person, including but not limited to any such
requirement under CERCLA or similar state legislation and all federal, state and
local laws, ordinances, regulations, orders, writs, decrees and common law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurodollar Lending Office” means, as to each Lender, the office of such Lender
designated as its “Eurodollar Lending Office” opposite its name on Schedule I,
or such other office as such Lender may from time to time specify to the
Borrower as its Eurodollar Lending Office, and as to any Assignee, the office of
such Assignee designated as such in its Assignment and Acceptance or such other
office as such Assignee may designate as its Eurodollar Lending Office.

“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Advance, the rate appearing on Page 3750 of the
Dow Jones Markets Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 A.M. (London time), two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Eurodollar
Rate” with respect to such Eurodollar Rate Advance for such

 

6



--------------------------------------------------------------------------------

Interest Period shall be the rate per annum equal to the rate at which the
principal London office of the Administrative Agent offers to place Dollar
deposits at or about 11 :00 A.M. (London time), two Business Days prior to the
beginning of such Interest Period with first-class banks in the London interbank
market for delivery on the first day of such Interest Period for the number of
days comprised therein and in an amount comparable to the amount of its
Eurodollar Rate Advance to be outstanding during such Interest Period.

“Eurodollar Rate Advance” means a loan that bears interest as provided in
Section 2.08(a)(ii)

“Eurodollar Rate Reserve Percentage” for the Interest Period of any Eurodollar
Rate Advance means the reserve percentage applicable during such Interest Period
(or if more than one such percentage shall be so applicable, the daily average
of such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities.

“Event of Default” has the meaning set. forth in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Extension of Credit” means (i) the making of an Advance or (ii) the issuance of
a Letter of Credit or the amendment of any Letter of Credit having the effect of
extending the stated termination date thereof or increasing the maximum amount
to be drawn thereunder.

“Extension Request” has the meaning specified in Section 2.06(b).

“Facility Fee” has the meaning set forth in Section 2.09(a).

“Federal Funds Rate” means for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average of quotations for such
day on such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means that certain fee letter, dated as of June 15, 2006, among the
Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as amended, modified or supplemented from time to time.

 

7



--------------------------------------------------------------------------------

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“Financial Services Agreement” means any Financial Services Agreement between
the Borrower and one or more of the Parent and the Operating Utilities, each in
substantially the form of Exhibit E attached hereto (as amended, modified or
supplemented from time to time in accordance with its terms); provided that for
purposes of Section 3.01(c)(i), the term “Financial Services Agreement” shall
mean the Financial Services Agreement dated as of June 15, 2000, between the
Borrower and the Parent.

“Fiscal Quarter” means any fiscal quarter of the Borrower or the Parent, as
applicable.

“Fiscal Year” means any fiscal year of the Borrower or the Parent, as
applicable.

“Foreign Lender” has the meaning set forth in Section 2.17(d).

“Funded Debt” means, for any Person, (without duplication), all (i) indebtedness
for borrowed money, (ii) obligations evidenced by bonds, debentures, notes or
other similar instruments, (iii) obligations to pay the deferred purchase price
of property or service (other than trade payables not overdue by more than 90
days incurred in the ordinary course of business and long-term water purchase
contracts), (iv) obligations under Capitalized Leases, and (v) all obligations
of such Person for indebtedness or obligations of others of the kinds referred
to in clauses (i) through (iv) above under direct or indirect Guarantees,
excluding, in all cases, advances for construction as set forth on the
consolidated balance sheet of the Parent and its Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to secure, purchase or pay (or advance or supply funds) for the
purchase or payment of such Debt or other obligation (whether arising by virtue
of partnership arrangements, by agreement to keep well, to purchase assets,
goods, securities or services, to provide collateral security or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of this payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be deemed to be the lower of (x) an
amount equal to the stated or determinable amount of the obligation in respect
of which such Guarantee is made and (y) the maximum amount for which such Person
may be liable pursuant to the terms of the instrument embodying such Guarantee,
unless such obligation and the maximum amount for which such Person may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such Person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith. The term
“Guarantee” used as a verb has a corresponding meaning.

 

8



--------------------------------------------------------------------------------

“Hazardous Materials” means (i) solid or hazardous waste, as defined in the
Resource Conservation and Recovery Act of 1980, 42 U.S.C. §6901, et seq. and its
implementing regulations and amendments, or in any applicable state or local law
or regulation, (ii) “hazardous substance”, “pollutant” or “contaminant” as
defined in CERCLA, or in any applicable state or local law or regulation,
(iii) gasoline, or any other petroleum product or by-product, including crude
oil or any fraction thereof (iv) “toxic substances”, as defined in the Toxic
Substances Control Act of 1976, or in any applicable state or local law or
regulation and (v) “insecticides”, “fungicides” or “rodenticides,” as defined in
the Federal Insecticide, Fungicide, and Rodenticide Act of 1975 or in any
applicable state or local law or regulation, as each such Act, statute or
regulation maybe amended from time to time.

“Initial Public Offering” means an offering of Common Stock of the Parent or of
any Person that owns, directly or indirectly, 100% of the Common Stock of the
Parent as of the date of the consummation of such offering, which offering is
registered pursuant to an effective registration statement filed by the Parent
or such Person under the Securities Act of 1933, as amended, and as a direct
result of which at least 10% of the Common Stock of the Parent or such Person
(calculated on a fully diluted basis taking into account all options and other
rights to acquire Common Stock of the Parent or such Person then outstanding,
regardless of whether such options or other rights are then exercisable) will be
beneficially owned by Persons other than RWE, the Parent and Affiliates of the
Parent (including all directors, officers and employees of RWE, the Parent and
any such Affiliate).

“Interest Period” means, for each Eurodollar Rate Advance, the period commencing
on the date of such Advance or the date of the Conversion of any Advance into
such an Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. In the case of a Eurodollar Rate Advance, the duration of
each such Interest Period shall be one, two, three or six months, or nine or
twelve months if available to all Lenders, in each case as the Borrower may
select by notice to the Administrative Agent pursuant to Section 2.02(a) or
Section 2.19; provided, however, that:

(1) the Borrower may not select any Interest Period that ends after the
Termination Date;

(2) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, in the case of
any Interest Period for a Eurodollar Rate Advance, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and

(3) any Interest Period for a Eurodollar Rate Advance that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month.

 

9



--------------------------------------------------------------------------------

“Investment” means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, Guarantee or assumption of any obligation of such Person or otherwise.

“IPO Company” means any Person the Common Stock of which is the subject of an
offering described in the definition of “Initial Public Offering”.

“LC Fee” has the meaning set forth in Section 2.09(b).

“LC Issuing Bank” means, as to any Letter of Credit, JPMorgan Chase Bank, N.A.,
each Lender listed on Schedule 2.04(j) hereof and any other Lender or Affiliate
of a Lender appointed by the Borrower that agrees pursuant to Section 2.04 to
act as an LC Issuing Bank hereunder.

“LC Outstandings” means, on any date of determination, (i) the undrawn stated
amounts of all Letters of Credit that are outstanding on such date, plus
(ii) the aggregate principal amount of all unpaid reimbursement obligations of
the Borrower on such date with respect to payments made by any LC Issuing Bank
under any Letter of Credit, minus (iii) the amount of cash held in the Cash
Collateral Account.

“Lenders” means each of the Lenders identified on the signature pages hereto,
and their successors and permitted assigns.

“Lending Office” means, as to each Lender, such Lender’s Domestic Lending Office
in the case of Base Rate Advances and Swing Line Advances and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Rate Advances.

“Lending Party” has the meaning set forth in Section 7.06.

“Letter of Credit” means any letter of credit issued by an LC Issuing Bank
pursuant to Section 2.04.

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest,
servitude or encumbrance of any kind in respect of such asset. For the purpose
of this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capitalized Lease or other title retention
agreement relating to such asset.

“Loan Documents” means this Agreement, the Support Agreement, the Notes and any
other document evidencing, relating to or securing the Advances, and any other
document or instrument delivered from time to time in connection with this
Agreement, the Notes or the Advances, as such documents and instruments may be
amended or supplemented from time to time.

“Mandatory Commitment Reduction Amount” has the meaning set forth in
Section 5.02(j).

 

10



--------------------------------------------------------------------------------

“Mandatory Commitment Reduction Date” has the meaning set forth in
Section 5.02(j).

“Material Adverse Change” means (i) any material adverse change in the business,
condition (financial or otherwise) or operations of the Borrower or of the
Parent and its Subsidiaries, taken as a whole, or (ii) the occurrence of any
event or condition that has a material adverse effect on the legality, validity
or enforceability of the Loan Documents or the ability of the Borrower or the
Parent to perform its obligations thereunder.

“Margin Regulations” means Regulations T, U and X of the Board, as in effect
from time to time, together with all official rulings and interpretations issued
thereunder.

“Margin Stock” has the meaning assigned to that term in the Margin Regulations.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Moody’s Rating” means, on any date of determination, the debt rating most
recently announced by Moody’s with respect to the senior unsecured, non-credit
enhanced debt issued by the Borrower.

“Multi-employer Plan” has the meaning set forth in Section 4001 (a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to any sale, the cash proceeds received
in respect of such sale net of expenses of such sale, including, without
limitations, reasonable and documented attorneys’, accountants’, and other
advisors’ fees, and banking and investment banking fees, environmental,
regulatory and solvency related fees, all legal, regulatory, title and recording
tax expenses, commissions and other fees and expenses incurred, and all Federal,
state, provincial, foreign, local or other taxes paid or reasonably estimated to
be payable, as a consequence of such sale, and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable
that are directly attributable to such sale, and all amounts used to repay,
redeem or repurchase Debt secured by a Lien on any asset disposed of, sold,
leased, conveyed or otherwise transferred in such sale or which is or may be
required (by the express terms of the instrument governing such Debt) to be
repaid, redeemed or repurchased in connection with such sale (including payments
made to obtain or avoid the need for the consent of any holder of such Debt),
and incremental income taxes or other taxes paid or payable as a result
therefrom (after taking into account any available tax credits or deductions and
any tax sharing arrangements).

“Non-Consenting Lender” has the meaning set forth in Section 7.04(b).

“Non-Extending Lender” has the meaning set forth in Section 2.06(b).

“Note” or “Notes” means each of the promissory notes of the Borrower, evidencing
the obligation of the Borrower to repay the Advances to the Lenders
substantially in the form of Exhibit D hereto.

“Notice of Borrowing” has the meaning set forth in Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning set forth in Section 2.03(a).

 

11



--------------------------------------------------------------------------------

“OECD Country” means any member country of the Organization of Economic
Cooperation and Development.

“Operating Utilities” means those Subsidiaries of the Parent that are operating
water utilities and have entered into a Financial Services Agreement with the
Borrower and the Parent.

“Other Taxes” has the meaning set forth in Section 2.17(b).

“Outstanding Credits” means, on any date of determination, an amount equal to
the sum of (i) the aggregate principal amount of all Advances outstanding on
such date plus (ii) the LC Outstandings on such date. The “Outstanding Credits”
of any Lender means, on any date of determination, an amount equal to such
Lender’s Pro Rata Share of the aggregate Outstanding Credits on such date.

“Parent” means American Water Works Company, Inc., a Delaware corporation.

“Parent Change of Control” means the occurrence of either of the following after
an Initial Public Offering: (i) any entity, person (within the meaning of
Section 14(d) of the Exchange Act) or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) that theretofore was
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of less than
25% of the Parent’s then outstanding Common Stock (other than RWE or any of its
Affiliates) acquires direct or indirect beneficial ownership of shares of Common
Stock of the Parent, in a transaction or series of transactions, that results in
such entity, person or group directly or indirectly owning beneficially 25% or
more of the Parent’s then outstanding Common Stock; or (ii) during any period of
two consecutive years commencing after consummation of an Initial Public
Offering, individuals who at the beginning of such period constituted the board
of directors of the IPO Company (together with any new directors whose election
to such board of directors or whose nomination for election was approved by a
vote of a majority of the members of the board of directors of the IPO Company,
which members comprising such majority were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of the IPO Company.

“Participant” has the meaning set forth in Section 7.05(e).

“Participation Interest” means a purchase by a Lender of a participation in
Advances as provided in Section 2.22.

“Payment Date” means each March 31, June 30, September 30 and December 31.

“PBGC’ means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Investments” means:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, any State
thereof or any political subdivision of any such State or any OECD Country (or
by any agency of the

 

12



--------------------------------------------------------------------------------

United States of America or any OECD Country to the extent such obligations are
backed by the full faith and credit of the United States of America or such OECD
Country, as the case may be), in each case maturing within one year from the
date of acquisition thereof;

(ii) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody’s;

(iii) investments in certificates of deposit, banker’s acceptances and time or
demand deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any office of any commercial bank organized under the laws of the
United States of America or any State thereof or any OECD Country that has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;

(v) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (i) through
(iv) above; and

(vi) foreign investments substantially comparable to any of the foregoing in
connection with managing cash of any Subsidiary having operations in a foreign
country.

“Permitted Swap Agreement” means any Swap Agreement entered into in order to
effectively cap, collar or exchange interest or foreign exchange rates with
respect to any liability or investment of the Parent, the Borrower or any of the
Operating Utilities.

“Person” means an individual, a corporation, a partnership (including, without
limitation, a joint venture), an unincorporated association, a limited liability
company, a trust or any other entity or organization, including, but not limited
to, a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multi-employer Plan) that is subject to the provisions of Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code and is
maintained by a member of the Controlled Group for employees of a member of the
Controlled Group.

“Prime Rate” means a rate per annum equal to the Administrative Agent’s index or
base rate of interest announced from time to time by the Administrative Agent
(which is not necessarily the lowest rate charged to any customer), changing
when and as such base rate changes.

“Pro Rata Percentage” or “Pro Rata Share” means for each Lender, a fraction
(expressed as a decimal) the numerator of which is the Commitment of such Lender
at such time and the denominator of which is the aggregate Commitment of the
Lenders at such time. The initial Pro Rata Percentages are set out on Schedule I
hereto.

 

13



--------------------------------------------------------------------------------

“Properties” means, with respect to, any Person, all real property owned, leased
or otherwise used or occupied by such Person wherever located.

“Proposed Change” has the meaning set forth in Section 7.04(b).

“Request for Issuance” means a request made pursuant to Section 2.04 in the form
of Exhibit B hereto.

“Register” has the meaning set forth in Section 7.05(c).

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of the aggregate principal amount of the Advances (exclusive of Swing
Line Advances) outstanding, or, if no Advances are outstanding, more than 50% of
the aggregate principal amount of all Commitments (exclusive of the Swing Line
Commitment).

“Responsible Officer” means the chief executive officer, chief operating
officer, general counsel or any Financial Officer of the Parent or the Borrower,
and any other officer of the Borrower with responsibility for the administration
of the obligations of the Borrower under this Agreement.

“RWE” means RWE AG, a German corporation.

“RWE Change of Control” means, at any time that RWE has direct or indirect
beneficial ownership of more than 50% of the Parent’s then outstanding Common
Stock, any entity, person (within the meaning of Section 14(d) of the Exchange
Act) or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) that theretofore was beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of 50% or less of RWE’s then outstanding Common Stock
acquires direct or indirect beneficial ownership of shares of Common Stock of
RWE, in a transaction or series of transactions, that results in such entity,
person or group directly or indirectly owning beneficially more than 50% of
RWE’s then outstanding Common Stock.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“S&P Rating” shall mean, on any date of determination, the rating most recently
announced by S&P with respect to the senior unsecured, non-credit enhanced debt
issued by the Borrower.

“SEC” means the Securities and Exchange Commission.

“Significant Subsidiary” means the Borrower and with respect to any other
Person, a Subsidiary of such Person that is a “significant subsidiary” (within
the meaning of Regulation S-X of the SEC).

 

14



--------------------------------------------------------------------------------

“Specified Default” means any default under any agreement listed in Schedule
6.01(e) arising out of any default in the performance of any obligation under
any such agreement to deliver financial statements of the Parent, the Borrower
or any Subsidiary of the Parent or to give notice of any such default.

“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at any time directly or indirectly owned by
said Person (whether directly or through one or more of the other Subsidiaries).
In the case of an unincorporated entity, a Person shall be deemed to have more
than 50% of interests having ordinary voting power only if such Person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in the unincorporated entity.

“Support Agreement” means that certain Support Agreement, dated June 22, 2000,
between the Parent and the Borrower as amended, modified or supplemented from
time to time in accordance with its terms and this Agreement.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more interest rates or currencies.

“Swing Line Advance” means a loan that bears interest as provided in Section
2.08(a)(iii).

“Swing Line Bank” means the Administrative Agent, in its capacity as Swing Line
Bank hereunder, or any successor thereto as provided in Section 2.03(e).

“Swing Line Borrowing” means a borrowing hereunder consisting of Swing Line
Advances made to the Borrower.

“Swing Line Commitment” means the Commitment of the Swing Line Bank to make
Swing Line Advances in an aggregate amount up to $25,000,000, subject to
adjustment on account of a reduction in the Swing Line Commitment pursuant to
Section 2.10.

“Taxes” has the meaning set forth in Section 2.17.

“Termination Date” means, for any Lender, September 15, 2011, unless, with
respect to such Lender, such date is otherwise extended pursuant to
Section 2.06.

“Type” with respect to an Advance (other than a Swing Line Advance), means any
of the following, each of which shall be deemed to be a different “Type” of
Advance: a Base Rate Advance, a Eurodollar Rate Advance having a one-month
Interest Period, a Eurodollar Rate Advance having a two-month Interest Period, a
Eurodollar Rate Advance having a three-month Interest Period, a Eurodollar Rate
Advance having a six-month Interest Period, a Eurodollar Rate Advance having a
nine-month Interest Period and a Eurodollar Rate Advance having a twelve-month
Interest Period.

 

15



--------------------------------------------------------------------------------

“Withdrawal Liability” means a liability to a Multi-employer Plan as a result of
a complete or partial withdrawal from such Multi-employer Plan, as described in
Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP, provided that, if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision (including any definition)
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

Section 1.03 Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents (other than
the Support Agreement), unless otherwise defined therein or unless the context
shall otherwise require.

Section 1.04 Terminology. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders; the singular shall include the plural and the plural shall include the
singular. Titles of Articles and Sections in this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

Section 1.05 References. Unless otherwise indicated, references in this
Agreement to “Articles”, “Exhibits”, “Schedules” and “Sections” are references
to articles, exhibits, schedules and sections hereof.

ARTICLE II

THE EXTENSIONS OF CREDIT

Section 2.01 Commitment to Extend Credit.

(a) Each Lender severally agrees, on the terms and conditions set forth herein,
to make its Pro Rata Share of Advances (other than Swing Line Advances) to the
Borrower from time to time before the Termination Date; provided that,
immediately after each such Advance is made, (i) with respect to each Lender
individually, the Outstanding Credits of such Lender shall not exceed such
Lender’s Commitment, and (ii) with respect to the Lenders collectively, the
aggregate Outstanding Credits shall not exceed the Lenders’ aggregate
Commitment.

(b) The Swing Line Bank agrees, on the terms and conditions set forth herein, to
make Swing Line Advances to the Borrower from time to time before the
Termination Date; provided that, immediately after each such Swing Line Advance
is made: (i) the outstanding

 

16



--------------------------------------------------------------------------------

aggregate principal amount of the Swing Line Advances shall not exceed the Swing
Line Commitment, (ii) with respect to each Lender individually, the Outstanding
Credits of such Lender shall not exceed such Lender’s Commitment, and (iii) with
respect to the Lenders collectively, the aggregate Outstanding Credits shall not
exceed the Lenders’ aggregate Commitment.

(c) Within the foregoing limits, the Borrower may borrow under this Section,
repay or, to the extent permitted by Section 2.12, prepay Advances and reborrow
under this Section at any time before the Termination Date.

Section 2.02 Method of Borrowing.

(a) Each Borrowing shall be made on a Business Day, upon notice from the
Borrower to the Administrative Agent, given (i) in the case of a Borrowing that
is a Base Rate Advance, not later than 10:00 A.M. (New York City time) on the
date of the proposed Borrowing and (ii) in the case of a Borrowing that is a
Eurodollar Rate Advance, not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing. Each such notice
of a Borrowing (a “Notice of Borrowing”) by the Borrower shall be in
substantially the form of Exhibit A hereto, specifying therein the requested
(A) date of such Borrowing, (B) Type of Advance to be made in connection with
such Borrowing, (C) aggregate amount of such Borrowing and (D) in the case of a
Borrowing comprising Eurodollar Rate Advances, initial Interest Period for each
such Advance. The Administrative Agent shall give notice to each Lender promptly
upon receipt of each Notice of Borrowing pursuant to this Section 2.02(a), the
contents thereof and each such Lender’s Pro Rata Share of any Borrowing to be
made pursuant thereto. Each Lender shall, before 1:00 P.M. (New York City time)
on the date of such Borrowing in the case of Eurodollar Rate Advances, and 3:00
P.M. (New York City time) on the date of such Borrowing in the case of Base Rate
Advances, make available to the Administrative Agent for the account of the
Borrower in same day funds, the proceeds of such Borrowing. Such Borrowing will
then be made available to the Borrower by the Administrative Agent by crediting
the account of the Borrower on the books of such office with the aggregate of
the amounts made available to the Administrative Agent by the Lenders and in
like funds as received by the Administrative Agent (or at such other location as
may be agreed by the Borrower and the Administrative Agent).

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to comprise Eurodollar Rate Advances, the Borrower shall indemnify the
applicable Lender against any loss, cost or expense incurred by such Leader as a
result of any failure of the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Advances, the applicable conditions set
forth in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender as part of such
Borrowing when such Advance is not made on such date.

(c) Each Borrowing (whether for a Base Rate Advance or a Eurodollar Rate
Advance) shall be in an aggregate principal amount of $5,000,000 or any multiple
of $1,000,000 in excess thereof (except that any such Borrowing may be in the
aggregate amount of the unutilized Commitment on such date).

 

17



--------------------------------------------------------------------------------

Section 2.03 Method of Swing Line Borrowing.

(a) Each Swing Line Borrowing shall be made on a Business Day, upon notice from
the Borrower to the Swing Line Bank, given not later than 12:00 noon (New York
City time) on the date of the proposed Swing Line Borrowing. Each such notice of
a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) by the Borrower
shall be in substantially the form of Exhibit A hereto, specifying therein the
requested (i) date of such Swing Line Borrowing and (ii) aggregate amount of
such Swing Line Borrowing. The Swing Line Bank shall, before 4:00 P.M. (New York
City time) on the date of such Swing Line Borrowing, make available to the
Administrative Agent for the account of the Borrower in same day funds, the
proceeds of such Swing Line Borrowing. Such Swing Line Borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Swing Line Bank and in
like funds as received by the Administrative Agent. For purposes of determining
the amount of Outstanding Credits of any Lender and the amount of unutilized
Commitments, each Swing Line Borrowing made by the Swing Line Bank will be
deemed to comprise outstanding Advances of the Lenders made in accordance with
their Pro Rata Percentages.

(b) Each Swing Line Borrowing shall be in the aggregate principal amount of
$1,000,000 or any multiple of $500,000 in excess thereof, or such lesser amount
as shall be equal to the aggregate amount of the unutilized Commitment on such
date.

(c) Notwithstanding anything in this Section 2.03 above to the contrary:

 

  (i) the aggregate amount of the Swing Line Advances outstanding at any time
shall not exceed the Swing Line Commitment; and

 

  (ii) no more than one Swing Line Advance may be made on the same Business Day.

(d) Upon request by the Swing Line Bank with an outstanding Swing Line Advance,
and notwithstanding whether a Default or Event of Default shall have occurred
and be continuing, each other Lender shall purchase from the Swing Line Bank,
and the Swing Line Bank shall sell and assign to each such other Lender, such
other Lender’s Pro Rata Share of such outstanding Swing Line Advance as of the
date of such demand, by making available to the Administrative Agent for the
account of the Swing Line Bank, by deposit to the Administrative Agent’s
account, in same day funds, an amount equal to the sum of (i) the portion of the
outstanding principal amount of such Swing Line Advance to be purchased by such
Lender, plus (ii) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Swing Line Advance. Each
Lender agrees to purchase its Pro Rata Share of an outstanding Swing Line
Advance upon notice given not later than one Business Day prior to the Business
Day of proposed purchase. Upon any such assignment by the Swing Line Bank to any
other Lender of a portion of a Swing Line Advance, the Swing Line Bank
represents

 

18



--------------------------------------------------------------------------------

and warrants to such other Lender that the Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance or the applicable Loan Documents. If and to the extent that
any Lender shall not have so made the amount of such Swing Line Advance
available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate;
provided, that if payment is not made within three Business Days of demand,
interest thereon shall accrue at the Base Rate plus the Applicable Percentage
for Swing Line Advances for each day thereafter. If such Lender shall pay to the
Administrative Agent such amount for the account of the Swing Line Bank, such
amount so paid in respect of principal shall constitute a Swing Line Advance by
such Lender for purposes of this Agreement, and the outstanding principal amount
of the Swing Line Advance made by the Swing Line Bank shall be reduced by such
amount.

(e) The Swing Line Bank may resign at any time by giving written notice thereof
to the Lenders and the Borrower, with any such resignation to become effective
only upon the appointment of a successor Swing Line Bank pursuant to this
Section 2.03(e). Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Swing Line Bank, which shall be a Lender or an
Eligible Assignee acceptable to the Borrower. If no successor Swing Line Bank
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Swing Line Bank’s giving of
notice of resignation, then the retiring Swing Line Bank may, on behalf of the
Lenders, appoint a successor Swing Line Bank, which shall be a Lender or an
Eligible Assignee acceptable to the Borrower. Upon the acceptance of any
appointment as Swing Line Bank hereunder by a successor Swing Line Bank, such
successor Swing Line Bank shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Swing Line Bank.

Section 2.04 Letters of Credit.

(a) In addition to the LC Issuing Banks named herein, the Borrower may from time
to time appoint one or more other Lenders (with the consent of any such Lender,
which consent may be withheld in the sole discretion of each Lender) to act,
either directly or through an Affiliate of such Lender, as an LC Issuing Bank
hereunder. Any such appointment and the terms thereof shall be evidenced in a
separate written agreement executed by the Borrower and the relevant LC Issuing
Bank, a copy of which agreement shall be delivered by the Borrower to the
Administrative Agent. The Administrative Agent shall give prompt notice of any
such appointment to the other Lenders. Upon such appointment, if and for so long
as such Lender shall have any obligation to issue any Letters of Credit
hereunder or any Letter of Credit issued by such Lender shall remain
outstanding, such Lender shall be deemed to be, and shall have all the rights
and obligations of, an “LC Issuing Bank” under this Agreement.

(b) Subject to the terms and conditions hereof, each Letter of Credit shall be
issued (or the stated maturity thereof extended or terms thereof modified or
amended) on not less than one Business Day’s prior notice thereof by delivery of
(x) a Request for Issuance to the Administrative Agent (which shall promptly
distribute copies thereof to the Lenders) and the relevant LC Issuing Bank, and
(y) if requested by such LC Issuing Bank, a letter of credit

 

19



--------------------------------------------------------------------------------

application or other standard form required by the relevant Issuing Bank to such
Issuing Bank. Each Letter of Credit shall be issued in a form acceptable to the
relevant LC Issuing Bank. Each Request for Issuance shall specify (i) the
identity of the relevant LC Issuing Bank, (ii) the date (which shall be a
Business Day) of issuance of such Letter of Credit (or the date of effectiveness
of such extension, modification or amendment) and the stated expiry date thereof
(which shall not be later than the earlier of (A) one year after the date of
issuance of such Letter of Credit and (B) unless cash collateralized prior to
five Business Days prior to the Termination Date, the fifth Business Day
preceding the Termination Date); provided, however, that a Letter of Credit may,
upon the request of the Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of one
year or less (but not beyond the date specified in clause (B) above) unless the
relevant LC Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed), (iii) the proposed stated amount of such Letter of Credit (which
amount shall not be subject to any automatic increase provisions), (iv) the name
and address of the beneficiary of such Letter of Credit and (v) a statement of
drawing conditions applicable to such Letter of Credit, and if such Request for
Issuance relates to an amendment or modification of a Letter of Credit, it shall
be accompanied by the consent of the beneficiary of the Letter of Credit
thereto. Each Request for Issuance shall be delivered by the Borrower no later
than 11:00 AM on the Business day immediately prior to the proposed date of
issuance (or effectiveness) specified therein. Not later than 12:00 noon on the
proposed date of issuance (or effectiveness) specified in such Request for
Issuance, and upon fulfillment of the applicable conditions precedent and the
other requirements set forth herein, the relevant LC Issuing Bank shall issue
(or extend, amend or modify) such Letter of Credit and provide notice and a copy
thereof to the Administrative Agent, which shall promptly furnish copies thereof
to the Lenders; provided that the relevant LC Issuing Bank shall not issue or
amend any Letter of Credit if such LC Issuing Bank has received notice from the
Administrative Agent that the applicable conditions precedent have not been
satisfied.

(c) No Letter of Credit shall be requested or issued hereunder if, after the
issuance thereof, (i) the Outstanding Credits would exceed the aggregate
Commitments or (ii) the LC Outstandings would exceed $150,000,000.

(d) The Borrower hereby agrees to pay (through the proceeds of a Borrowing or
otherwise) to the Administrative Agent for the account of each LC Issuing Bank
and, if any Lender shall have purchased a participation in the reimbursement
obligations of the Borrower pursuant to subsection (e) below, such participating
Lender, no later than one Business Day following receipt of notice by such LC
Issuing Bank to the Borrower, on and after each date on which such LC Issuing
Bank shall pay any amount under any Letter of Credit issued by such LC Issuing
Bank, a sum equal to the amount so paid plus interest on such amount from the
date so paid by such LC Issuing Bank until repayment to such LC Issuing Bank in
full at a fluctuating interest rate per annum equal to the interest rate
applicable to Base Rate Advances plus, if any amount paid by such LC Issuing
Bank under a Letter of Credit is not reimbursed by the Borrower within three
Business Days, 2%, unless refinanced with an Advance.

(e) If any LC Issuing Bank shall not have been reimbursed in full for any
payment made by such LC Issuing Bank under a Letter of Credit issued by such LC
Issuing Bank on the date payment is due from the Borrower pursuant to
Section 2.04, such LC Issuing Bank shall

 

20



--------------------------------------------------------------------------------

give the Administrative Agent and each Lender prompt notice thereof (an “LC
Payment Notice”) no later than 12:00 noon on the Business Day immediately
succeeding such payment date. Each Lender severally agrees to purchase a
participation in the reimbursement obligation of the Borrower to such LC Issuing
Bank by paying to the Administrative Agent for the account of such LC Issuing
Bank an amount equal to such Lender’s Pro Rata Percentage of such unreimbursed
amount paid by such LC Issuing Bank, plus interest on such amount at a rate per
annum equal to the Federal Funds Rate from the date of the payment by such LC
Issuing Bank to the date of payment to such LC Issuing Bank by such Lender. Each
such payment by a Lender shall be made not later than 3:00 P.M. on the Business
Day on which such Lender shall have received an LC Payment Notice from such LC
Issuing Bank. Each Lender’s obligation to make each such payment to the
Administrative Agent for the account of such LC Issuing Bank shall be several
and shall not be affected by the occurrence or continuance of a Default or the
failure of any other Lender to make any payment under this Section 2.04(e). Each
Lender further agrees that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(f) The failure of any Lender to make any payment to the Administrative Agent
for the account of any LC Issuing Bank in accordance with subsection (e) above
shall not relieve any other Lender of its obligation to make payment, but no
Lender shall be responsible for the failure of any other Lender. If any Lender
(a “non-performing Lender”) shall fail to make any payment to the Administrative
Agent for the account of any LC Issuing Bank in accordance with subsection
(e) above within five Business Days after the LC Payment Notice relating
thereto, then, for so long as such failure shall continue, such LC Issuing Bank
shall be deemed, for purposes of Sections 6.01 and 7.04 hereof, to be a Lender
owed a Borrowing in an amount equal to the outstanding principal amount due and
payable by such non-performing Lender to the Administrative Agent for the
account of such LC Issuing Bank pursuant to subsection (e) above. Any
non-performing Lender and the Borrower (without waiving any claim against such
Lender for such Lender’s failure to purchase a participation in the
reimbursement obligations of the Borrower under subsection (e) above) severally
agree to pay to the Administrative Agent for the account of such LC Issuing Bank
forthwith on demand such amount, together with interest thereon for each day
from the date such Lender would have purchased its participation had it complied
with the requirements of subsection (e) above until the date such amount is paid
to the Administrative Agent at (i) in the case of the Borrower, the interest
rate applicable at the time to Base Rate Advances plus, if any amount paid by
such LC Issuing Bank under a Letter of Credit is not reimbursed by the Borrower
within three Business Days, 2%, in accordance with Section 2.04(d), and (ii) in
the case of such Lender, the Federal Funds Rate.

(g) The payment obligations of each Lender under Section 2.04(e) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating thereto or to such Letter of Credit;

(ii) any amendment or waiver of, or any consent to departure from, the terms of
this Agreement or such Letter of Credit;

 

21



--------------------------------------------------------------------------------

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any LC Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby, thereby or
by such Letter of Credit, or any unrelated transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment in good faith by any LC Issuing Bank under the Letter of Credit
issued by such LC Issuing Bank against presentation of a draft or certificate
that does not comply with the terms of such Letter of Credit;

(vi) the use that may be made of any Letter of Credit by, or any act or omission
of, the beneficiary of any Letter of Credit (or any Person for which the
beneficiary may be acting); or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(h) Without limiting any other provision of this Section 2.04, for purposes of
this Section 2.04, any LC Issuing Bank may rely upon any oral, telephonic,
telegraphic, facsimile, electronic, written or other communication believed in
good faith to have been authorized by the Borrower, whether or not given or
signed by an authorized Person of the Borrower.

(i) The Borrower assumes all risks of the acts and omissions of any beneficiary
or transferee of any Letter of Credit. Neither any LC Issuing Bank, the Lenders
nor any of their respective officers, directors, employees, agents or Affiliates
shall be liable or responsible for (i) the use that may be made of such Letter
of Credit or any acts or omissions of any beneficiary or transferee thereof in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(iii) payment by any LC Issuing Bank against presentation of documents that do
not comply with the terms of such Letter of Credit, including failure of any
documents to bear any reference or adequate reference to such Letter of Credit;
or (iv) any other circumstances whatsoever in making or failing to make payment
under such Letter of Credit, except that the Borrower and each Lender shall have
the right to bring suit against each LC Issuing Bank, and each LC Issuing Bank
shall be liable to the Borrower and any Lender, to the extent of any direct, as
opposed to consequential, damages suffered by the Borrower or such Lender that
the Borrower or such Lender proves were caused by such LC Issuing Bank’s willful
misconduct or gross negligence, including, in the case of the Borrower, such LC
Issuing Bank’s (x) failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
or (y) failure to make timely payment under such Letter of Credit following the
presentation to it by the beneficiary thereof of a draft and accompanying
certificate(s) that strictly comply with the terms and conditions of such Letter
of Credit. In furtherance and not in limitation of the foregoing,

 

22



--------------------------------------------------------------------------------

each LC Issuing Bank may accept sight drafts and accompanying certificates
presented under the Letter of Credit issued by such LC Issuing Bank that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and payment against
such documents shall not constitute willful misconduct or gross negligence by
such LC Issuing Bank. Notwithstanding the foregoing, no Lender (in its capacity
as a Lender) shall be obligated to indemnify the Borrower for damages caused by
any LC Issuing Bank’s willful misconduct or gross negligence.

(j) Notwithstanding anything to the contrary set forth herein, on the first date
on which the conditions precedent listed in Sections 3.01 and 3.02(b), (c) and
(d) shall be satisfied, the letters of credit described in Schedule 2.04(j)
shall be deemed to be “Letters of Credit” issued hereunder, resulting in
Extensions of Credit on such date hereunder; and on such date the Administrative
Agent shall confirm in writing to the Borrower and the relevant LC Issuing Banks
the occurrence of such Extensions of Credit.

Section 2.05 Increase of the Commitments.

(a) The Borrower may on one or more occasions, by written notice to the
Administrative Agent and executed by the Borrower and one or more financial
institutions (any such financial institution referred to in this paragraph
(a) being called a “Designated Lender”), which may include any Lender, cause new
Commitments to be extended by the Designated Lenders (or cause the Commitments
of the Designated Lenders to be increased, as the case may be); provided that
(i) at no time shall the aggregate amount of all extensions of new Commitments
and increases in existing Commitments effected pursuant to this paragraph
(a) exceed $200,000,000 and (ii) each Designated Lender, if not already a Lender
hereunder, shall (A) be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld) and (B) execute all such
documentation as the Administrative Agent shall reasonably specify to evidence
the Commitment or Commitments of such Designated Lender and/or its status as a
Lender hereunder. Extensions of new Commitments and increases in existing
Commitments pursuant to this paragraph (a) shall become effective on the date
specified in the applicable notice delivered by the Borrower. The Borrower shall
deliver a certificate signed by a duly authorized officer of the Borrower to the
Administrative Agent, dated as of the effective date of such additional
Commitments, stating that all representations and warranties of the Borrower set
forth in Article IV of this Agreement (with all references in such Article to a
Borrowing or Swing Line Borrowing being deemed to be references to the increase
of the Commitments) are true in all material respects as if made on and as of
such effective date.

(b) Promptly following the effective date of any Commitment increase pursuant to
this Section 2.05, (i) the Administrative Agent shall distribute an amended
Schedule I to this Agreement (which shall thereafter be incorporated into this
Agreement) to reflect any changes in Lenders, the Commitments and each Lender’s
Pro Rata Percentage as of such effective date, (ii) the Borrower shall prepay to
certain Lenders such amount of any Advances as may be then outstanding (without
regard to minimum prepayment amounts pursuant to Section 2.12, but including any
additional amounts required pursuant to Section 2.13) as are necessary so that,
after giving effect to such prepayments and any borrowings on such date of all
or any portion of such Commitment increase, the principal balance of all
outstanding Advances owing to each Lender is equivalent to each such Lender’s
Pro Rata Percentage (after giving effect to any

 

23



--------------------------------------------------------------------------------

nonratable Commitment increase in the Commitment resulting from a Commitment
increase pursuant to this Section 2.05) of all then outstanding Advances.
Prepayments made under this clause (b)(ii) shall not be subject to the notice
requirements of Section 2.12.

(c) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment increase and the making of any Advances on such
date pursuant to clause (b)(ii) above, all calculations and payments of fees and
of interest on the Advances shall take into account the actual Commitment of
each Lender and the principal amount outstanding of each Advance made by such
Lender during the relevant period of time.

Section 2.06 Maturity of Advances; Extension and Termination of Commitment.

(a) Each Advance shall mature, and the principal amount thereof shall be due and
payable in full, and the Commitments and the Swing Line Commitment shall
terminate, on the Termination Date.

(b) The Borrower may request up to two one-year extensions of the Termination
Date in effect on the date of any such request (the “Current Termination Date”)
(notice of the exercise of which shall be given by the Borrower in writing
(i) in the case of the first extension (until the sixth anniversary of the date
hereof), at least 30 days prior to the first anniversary of the date hereof and
(ii) in the case of the second extension (until the seventh anniversary of the
date hereof, if the first extension was exercised, or the sixth anniversary of
the date hereof if the first extension was not exercised) at least 30 days prior
to the second anniversary of the date hereof) of the Commitments. Upon the
delivery of such a written request by an authorized officer of the Borrower (an
“Extension Request”), the Administrative Agent promptly shall deliver a copy of
such Extension Request to each of the Lenders. Each Lender, acting in its sole
discretion, shall by notice made in writing and delivered to the Administrative
Agent on a Business Day not more than 30 days following the date of such
Extension Request, advise the Administrative Agent whether such Lender agrees to
such extension (each Lender agreeing to an Extension Request within such
timeframe being referred to herein as an “Extending Lender”, and each Lender
declining to agree to an Extension Request within such timeframe being referred
to herein as a “Non-Extending Lender”). The election of any Lender to agree to
such extension shall not obligate any other Lender to agree.

(c) If Lenders constituting the Required Lenders shall not have agreed to the
Extension Request on the 30th day following the date of such Extension Request,
then the Current Termination Date shall not be so extended, the principal amount
of all Advances and all other amounts payable under this Agreement shall be
payable in full and the Commitment shall terminate on the Current Termination
Date.

(d) If Lenders constituting the Required Lenders shall have agreed to the
Extension Request on or prior to the 30th day following the date of such
Extension Request, then the Termination Date applicable to Extending Lenders
shall be extended to be the day that is one year after the Current Termination
Date. In the event of such extension, the Commitments of each Non-Extending
Lender shall terminate on the Current Termination Date, the principal amount of
all Advances and other amounts payable to each Non-Extending Lender under this
Agreement shall be payable in full on the Current Termination Date, and the
Lenders’ aggregate Commitment shall be reduced by the amount of the Commitment
of each Non-Extending Lender unless such Non-Extending Lender is replaced
pursuant to subsection (e) below.

 

24



--------------------------------------------------------------------------------

(e) In the event that the Termination Date is extended under subsection
(d) above, the Borrower shall have the right, on or before the Current
Termination Date, at the Borrower’s sole expense and effort, to require any
Non-Extending Lender to assign to one or more Eligible Assignees all of its
rights and obligations under this Agreement; provided, that such assignment
shall be in accordance with, and subject to the requirements and restrictions
contained in Section 7.05.

(f) Notwithstanding any of the foregoing provisions of this Section 2.06, no
extension of the Termination Date shall become effective unless, on the Current
Termination Date, (i) the conditions set forth in subsections (b) and (c) of
Section 3.02 (with all references in such subsections to a Borrowing or Swing
Line Borrowing being deemed to be references to the extension of the Termination
Date) shall be satisfied, and the Administrative Agent shall have received a
certificate to that effect, dated the Current Termination Date and executed on
behalf of the Borrower by an authorized officer of the Borrower, (ii) if
requested by the Administrative Agent, the Administrative Agent shall have
received an opinion of counsel for the Borrower, as to such matters as the
Administrative Agent may reasonably request, and (iii) the Administrative Agent
shall have received certified copies of all governmental approvals (if any)
required for each of the Borrower and the Parent in connection with such
extension.

Section 2.07 Evidence of Advances.

(a) Each Lender shall maintain an account or accounts evidencing each Advance
made by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts, and to update promptly its account or
accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 7.05(c) and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the date, amount and Period,
if applicable, of each Advance, and whether such Advance is a Base Rate Advance,
a Eurodollar Rate Advance or a Swing Line loan, (ii) the amount of any principal
or interest due and payable or to become due and payable to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from or for the account of the Borrower and each Lender’s percentage
share thereof. The Administrative Agent will make reasonable efforts to maintain
the accuracy of the subaccounts referred to in the preceding sentence and to
update promptly such subaccounts from time to time, as necessary.

(c) The entries made in the Register and subaccounts maintained pursuant to
subsection (b) of this Section 2.07, to the extent permitted by applicable law,
shall be prima facie evidence of the existence and amounts of such obligations
of the Borrower therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain any such Register, subaccount or
account, as applicable, or any error therein, shall not in any manner affect the
obligations of the Borrower to repay the Advances in accordance with the terms
thereof.

 

25



--------------------------------------------------------------------------------

(d) Upon the request of any Lender, which request shall be made through the
Administrative Agent to the Borrower, the Borrower shall deliver to such Lender
a duly executed Note in the form of Exhibit D with appropriate insertions as to
dates and principal amounts.

Section 2.08 Interest Rates.

(a) The Borrower shall pay interest on the unpaid principal amount of each
Advance from and including the date of such Advance to but excluding the date
such Advance shall be paid in full (provided, however, that if the principal
amount of any Advance is borrowed and repaid on the same day, the Borrower shall
pay interest on such principal amount at the applicable interest rate for such
day), at the following rates per annum:

 

  (i) if such Advance is a Base Rate Advance, a variable rate per annum equal at
all times to the Base Rate in effect from time to time plus the Applicable
Percentage, payable quarterly in arrears on each Payment Date while such Base
Rate Advance is outstanding and on the date such Base Rate Advance shall be
Converted or paid in full;

 

  (ii) if such Advance is a Eurodollar Rate Advance, a fixed rate per annum
during each Interest Period for such Eurodollar Rate Advance equal to the
Eurodollar Rate for such Interest Period plus the Applicable Percentage, payable
on the last day of the Interest Period (and, in the case of any Interest Period
of more than three months’ duration, on each day that occurs during such
Interest Period every three months after the first day of such Interest Period)
and on the date such Eurodollar Rate Advance shall be Converted or paid in full;
and

 

  (iii) if such Advance is a Swing Line Advance, a variable rate per annum equal
to the Base Rate plus the Applicable Percentage for Base Rate Advances, payable
quarterly in arrears on each Payment Date while such Swing Line Advance is
outstanding and on the date such Swing Line Advance shall be paid in full.

(b) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Advance as provided in the subsection
(a) above or (ii) in the case of any other amount, 2% plus the rate applicable
to Base Rate Advances as provided in subsection (a) above.

Section 2.09 Fees

(a) The Borrower shall pay the Administrative Agent, for the ratable benefit of
the Lenders, a facility fee (the “Facility Fee”) equal to the product of (i) the
average daily amount of

 

26



--------------------------------------------------------------------------------

the Commitments (regardless of usage), times (ii) a per annum percentage equal
to the Applicable Percentage in effect from time to time. The Facility Fee shall
accrue from and including the date hereof to but excluding the Termination Date
and shall be payable in arrears on each Payment Date and on the Termination
Date; provided that if the Commitments are terminated at any time prior to the
Termination Date for any reason, the entire accrued and unpaid Facility Fee
shall be paid on the date of such termination.

(b) The Borrower shall pay to the Administrative Agent for the account of each
Lender a fee (the “LC Fee”) on the average daily amount of such Lender’s Pro
Rata Share of the LC Outstandings from the date hereof until the later to occur
of the Termination Date and the date on which no Letters of Credit are
outstanding, payable in arrears on each Payment Date and on such later date, at
a rate equal at all times to the Applicable Percentage in effect from time to
time for Eurodollar Rate Advances.

(c) The Borrower shall pay to each LC Issuing Bank such fees for the issuance
and maintenance of Letters of Credit issued by such LC Issuing Bank and for
drawings thereunder as may be separately agreed between the Borrower and such LC
Issuing Bank.

(d) In addition to the fees provided for in subsections (a) through (c) above,
the Borrower shall pay to the Administrative Agent, for the account of the
Administrative Agent and the Co-Lead Arrangers, such other fees as are provided
for in the Fee Letter.

Section 2.10 Termination or Reduction of Commitment

(a) The Borrower may, upon at least three Business Days’ notice to the Lender,
terminate at any time, or reduce from time to time by an aggregate amount of at
least $5,000,000 (and integrals of $1,000,000 in excess thereof), the Commitment
or the Swing Line Commitment.

(b) On each Mandatory Commitment Reduction Date, the Commitments of the Lenders
shall reduce automatically by an amount equal to the Mandatory Commitment
Reduction Amount in respect thereof. Promptly following any Mandatory Commitment
Reduction Date, the Borrower shall deliver to the Administrative Agent notice of
any reduction in the Commitments on such date pursuant to this subsection (b).

(c) All accrued Facility Fees (as provided under Section 2.09) on the Commitment
(in the case of a termination of the Commitment) or on the portion of the
Commitment being reduced (in the case of a reduction of the Commitment) under
this Section 2.10 shall be payable on the effective date of such reduction or
termination. In the event the Commitment of the Swing Line Bank, in its capacity
as a Lender, is reduced at any time below the Swing Line Commitment as a result
of a reduction of the Commitment by the Borrower under this Section 2.10, the
Swing Line Commitment automatically shall be reduced to equal the Commitment of
the Lender that is the Swing Line Bank.

Section 2.11 Mandatory Prepayments

(a) On each date on which the Commitment is reduced pursuant to Section 2.10,
the Borrower shall repay or prepay such principal amount of the outstanding
Advances, if any

 

27



--------------------------------------------------------------------------------

(together with accrued interest thereon to the date of prepayment and any
compensation payable pursuant to Section 2.13), and/or deposit funds in the Cash
Collateral Account in respect of undrawn Letters of Credit outstanding on such
date, as may be necessary so that after such payment and/or deposit, the
Outstanding Credits do not exceed the amount of the Commitment as then reduced.

(b) On each date on which the Swing Line Commitment is reduced pursuant to
Section 2.10, the Borrower shall repay or prepay such principal amount
outstanding of Swing Line Advances, if any (together with accrued interest
thereon to the date of prepayment), as may be necessary so that after such
payment the aggregate unpaid principal amount of Swing Line Advances does not
exceed the amount of the Swing Line Commitment as then reduced.

Section 2.12 Optional Prepayments. The Borrower may, (a) upon (i) at least one
Business Day’s notice to the Lender in the case of any Base Rate Advance or
(ii) notice delivered not later than 11:00 A.M. New York City time on the date
of prepayment in the case of any Swing Line Advance, and (b) upon at least two
Business Days notice in the case of any Eurodollar Rate Advance, prepay any such
Advance in whole at any time, or from time to time in part in amounts
aggregating at least $5,000,000 (and integrals of $1,000,000 in excess thereof)
by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment and any compensation payable pursuant to
Section 2.13.

Section 2.13 Compensation after Prepayment or Conversion. The Borrower shall,
upon the demand of any Lender, pay to such Lender any amounts which are required
to compensate such Lender for any losses, costs or expenses which it may
reasonably incur as a result of the optional or mandatory prepayment or
Conversion of any Eurodollar Rate Advance, on any date other than the last day
of the applicable Interest Period, or the failure to prepay any Advance on the
date of prepayment specified in any notice of prepayment, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Advance.

Section 2.14 General Provisions as to Payments.

(a) The Borrower shall make each payment of principal of, and interest on, the
Advances, the LC Fee and the Facility Fees hereunder not later than 1:00 P.M.
(New York City time) on the date when due in federal or other funds immediately
available without setoff or counterclaim to the Administrative Agent for the
account of each Lender at its Lending Office. Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
Lender, at its Domestic Lending Office, its Pro Rata Share of such payment,
including, without limitation, each Lender’s Pro Rata Share of Swing Line
Advances purchased by such Lender in accordance with Section 2.03(d). If and to
the extent that the Administrative Agent shall not have so distributed to any
Lender, at its Domestic Lending Office, its Pro Rata Share of such payment, the
Administrative Agent agrees to pay to such Lender forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
such Lender until the date such amount is paid to such Lender, at the Federal
Funds Rate.

 

28



--------------------------------------------------------------------------------

(b) Subject to the qualifications set forth in the definition of “Interest
Period,” whenever any payment of principal of, or interest on, the Advances or
of Facility Fees or the LC Fee payable hereunder shall be due on a day that is
not a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time.

Section 2.15 Computation of Interest and Fees.

(a) The Facility Fees and the LC Fee payable hereunder and interest on
Eurodollar Rate Advances shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed.

(b) Interest on Base Rate Advances and Swing Line Advances shall be computed on
the basis of a 365-or 366-day year and paid for the actual number of days
elapsed for so long as the Base Rate is based on the Prime Rate and on the basis
of a 360-day year and paid for the actual number of days elapsed so long as the
Base Rate is based on the Federal Funds Rate.

Section 2.16 Compensation, Additional Interest.

(a) If any Lender shall have determined that after the date hereof the adoption
of any applicable law, rule or regulation regarding capital adequacy, or any
change in any existing or future law, rule or regulation, or any change in the
interpretation or administration thereof, or compliance by such Lender (or its
Lending Office) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any Authority, other than as
described in subsection (b) of this Section 2.16, has or would have the effect
of reducing the rate of return on such Lender’s capital as a consequence of its
obligations hereunder to a level below that which such Lender could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then such Lender shall promptly notify the Borrower
and from time to time, within 15 days after demand by such Lender, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction; provided the Borrower shall have no liability
hereunder for any amount allocable to a period earlier than 180 days before the
date of such demand. If the Borrower is required to pay additional amounts to or
for the account of the Lender pursuant to this Section 2.16, then such Lender
will agree to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its applicable
Lending Office so as to eliminate or reduce such additional payment amount which
it may thereafter accrue, if such change, in the judgment of such Lender, is not
otherwise disadvantageous to such Lender.

(b) The Borrower shall pay to each Lender within 15 days after demand by such
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities, additional interest on the unpaid principal
amount of each Eurodollar Rate Advance for the Interest Period of such Advance,
at an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the

 

29



--------------------------------------------------------------------------------

Eurodollar Rate Reserve Percentage for such Interest Period, payable on each
date on which interest is payable on such Eurodollar Rate Advance; provided that
Borrower shall have no liability hereunder for any amount allocable to an
Interest Period ending earlier than 180 days before the date of the demand.

(c) Subject to Section 7.05(e), the provisions of this Section 2.16 shall be
applicable with respect to any Participant or Assignee, and any calculations
required by such provisions shall be based upon the circumstances of such
Participant or Assignee.

Section 2.17 Taxes

(a) Any and all payments by the Borrower to or for the account of any Lender or
the Administrative Agent hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, (i) taxes imposed on its income and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender (or its
applicable Lending Office) or the Administrative Agent (as the case may be) is
organized or any political division thereof, (ii) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (i) above and (iii) in the case of a Foreign
Lender, any withholding tax that is in effect and would apply to amounts payable
to such Foreign Lender (other than an Assignee pursuant to a request by the
Borrower under Section 2.23) at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent of any
additional amounts to which such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive from the Borrower with respect to any withholding tax pursuant to this
Section 2.17(a) (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable under this Agreement or any other Loan Document
to any Lender or the Administrative Agent, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.17) such
Lender or the Administrative Agent receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law, and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 7.01, the original or a certified copy of a
receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).

(c) The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 2.17) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.

 

30



--------------------------------------------------------------------------------

(d) Each Lender that is not a United States person under Section 7701(a)(30) of
the Code (each, a “Foreign Lender”), on or prior to the date of its execution
and delivery of this Agreement in the case of each Lender listed on the
signature pages hereof and on or prior to the date on which it becomes a Lender
the case of each other Lender, and from time to time thereafter if requested in
writing by the Borrower or the Administrative Agent (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrower and the
Administrative Agent with (i) Internal Revenue Service Form W-8 BEN or W-8 ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces to zero the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, (ii) Internal Revenue Service Form W-8 or W-9,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, and/or (iii) any other form or certificate required by any taxing
authority (including any certificate required by Sections 871(h) and 881(c) of
the Internal Revenue Code), certifying that such Lender is entitled to an
exemption from tax on payments pursuant to this Agreement or any of the other
Loan Documents.

(e) For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 2.17(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 2.17(a) or 2.17(c) with respect to Taxes imposed by the United
States; provided, however, that should a Lender, which is otherwise exempt from
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

(f) If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 2.17, then such Lender will agree to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its applicable Lending Office so as
to eliminate or reduce any such additional payment which may thereafter accrue
if such change, in the judgment of such Lender, is not otherwise disadvantageous
to such Lender.

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.17 shall survive the repayment of the Advances and other obligations
under the Loan Documents and the termination of the Commitment hereunder.

(h) If the Administrative Agent or any Lender receives a refund in respect of
Taxes or Other Taxes paid by the Borrower, which in the good faith judgment of
the Administrative Agent or such Lender is allocable to such payment, it shall
promptly pay such refund (together with any amounts received solely attributable
to such refund) to the Borrower, net of all out-of-pocket expenses (including
any taxes to which such Lender has become subject as a result of its receipt

 

31



--------------------------------------------------------------------------------

of such refund) of the Administrative Agent or such Lender incurred in obtaining
such refund and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund); provided, however, that the
Borrower agrees to promptly return such refund (plus all out-of-pocket expenses
including any penalties, interest or other charges imposed by the relevant
governmental authority) to the Administrative Agent or the applicable Lender, as
the case may be, if it receives notice from the Administrative Agent or the
applicable Lender that the Administrative Agent or such Lender is required to
repay such refund to such governmental authority. Nothing contained in this
Section 2.17(h) shall require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems to be confidential) to the Borrower or any other person.

(i) Notwithstanding anything to the contrary in this Section, if the Internal
Revenue Service determines that a Lender is participating in a conduit financing
arrangement as defined in Section 7701(1) of the Code and the regulations
thereunder (a “Conduit Financing Arrangement”), any taxes that the Borrower is
required to withhold from payments to such Lender in excess of the amount of
taxes the Borrower would otherwise be required to withhold if such Lender were
not participating in a Conduit Financing Arrangement shall be excluded from the
definition of “Taxes”. Each Lender represents that it is not participating in a
Conduit Financing Arrangement with respect to the Advances as of the date
hereof.

Section 2.18 Interest Rate Determination.

Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Borrower that the adoption of or any change in the interpretation or
administration of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for such Lender or
its Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances, or to fund or maintain Eurodollar Rate Advances hereunder, (i) the
obligation of such Lender to make or to Convert Advances into Eurodollar Rate
Advances shall be suspended until such Lender shall notify the Borrower that the
circumstances causing such suspension no longer exist and (ii) the Borrower
shall forthwith prepay in full all Eurodollar Rate Advances, together with
interest thereon, unless (A) the Borrower, within five Business Days of notice
from such Lender, converts all such Eurodollar Rate Advances then outstanding
into Base Rate Advances in accordance with Section 2,19, or (B) the applicable
Lender notifies the Borrower that the circumstances causing such prepayment no
longer exist. Each Lender shall use its reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Lending Office if the making of such change would avoid or
eliminate such illegality and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.

Section 2.19 Conversion of Advances.

(a) The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of any proposed Conversion into Eurodollar Rate
Advances and on the Business Day of any proposed Conversion into Base Rate
Advances subject to the provisions of Section 2.18, Convert all Advances of one
Type into Advances of another Type or Types or Advances of the same Type having
the same or a new Interest Period; provided that no Advance shall be converted
to a

 

32



--------------------------------------------------------------------------------

Eurodollar Rate Advance if any Event of Default shall have occurred and be
continuing. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into, or with respect to Eurodollar
Rate Advances, the duration of the Interest Period for each such Advance.

(b) If the Borrower shall fail to select the Type of any Advance or the duration
of any Interest Period for any Eurodollar Rate Advance in accordance with the
provisions contained in the definition of “Interest Period” and subsection
(a) of this Section 2.19 or if any proposed Conversion of an Advance to a
Eurodollar Rate Advance upon Conversion shall not occur as a result of the
circumstances described in Section 2.18 or subsection (c) of this Section 2.19,
such Advance will automatically, on the last day of the then-existing Interest
Period therefor, Convert into a Base Rate Advance.

(c) Each notice of Conversion given pursuant to subsection (a) of this
Section 2.19 shall be irrevocable and binding on the Borrower. In the case of
any Advance that is to be converted to a Eurodollar Rate Advance, the Borrower
shall indemnify the Lenders against any loss, cost or expense incurred by the
Lenders as a result of any failure to fulfill on the date specified for such
Conversion the applicable conditions set forth in Article III, including,
without limitation, any loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund such Eurodollar Rate Advance, upon
such Conversion, when such Conversion, as a result of such failure, does not
occur. The Borrower’s obligations under this subsection (c) shall survive the
repayment of all other amounts owing to the Lenders under this Agreement and the
other Loan Documents and the termination of the Commitment.

(d) No more than 12 Types of Eurodollar Rate Advances may be outstanding at any
time.

(e) References in this Section 2.19 to “Advances” and “Types of Advances” shall
not include the Swing Line Advances.

Section 2.20 Set off. Each Lender may at any time upon or after the occurrence
and during the continuance of an Event of Default, and without notice to the
Borrower, set-off against the obligations of the Borrower under this Agreement
the whole or any portion or portions of any or all deposits and other sums
credited by or due from such Lender to the Borrower or subject to withdrawal by
the Borrower, whether or not any other Person or Persons could also withdraw
money therefrom.

Section 2.21 Pro Rata Treatment. Except to the extent otherwise provided herein:

(a) Advances. Each payment or prepayment of principal of any Advance, and each
payment of interest on the Advances, shall be allocated first to the payment or
prepayment of principal of, or interest on, the Swing Lines Advances; and
second, pro rata among the Lenders in accordance with the respective principal
amounts of their outstanding Advances. Each payment of the Facility Fee and the
LC Fee, each reduction of the Commitments and each conversion or extension of
any Advance shall be allocated pro rata among the Lenders in accordance with
their Pro Rata Percentages.

 

33



--------------------------------------------------------------------------------

(b) Advances. Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a Borrowing that such Lender will not make the
amount that would constitute its Pro Rata Share of such Borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by such Lender within the time period specified therefor
hereunder, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon, for the period until such Lender makes such amount
immediately available to the Administrative Agent, at a rate equal to the
Federal Funds Rate; provided, however, that if payment is not made within three
Business Days of demand, interest shall accrue at the rate applicable at that
time to the Advances made in connection with such Borrowing. If such Lender’s
Pro Rata Share of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of the date of such Borrowing,
the Administrative Agent also shall be entitled to recover, on demand, such
amount with interest thereon, for the period until the Borrower makes such
repayment amount immediately available to the Administrative Agent, at the rate
applicable at that time to the Advances made in connection with such Borrowing.
A certificate of the Administrative Agent submitted to any Lender or the
Borrower with respect to any amounts owing under this subsection shall be
conclusive in the absence of manifest error.

Section 2.22 Sharing of Payments. The Lenders agree among themselves that, in
the event that any Lender shall obtain payment in respect of any Advance or any
other obligation owing to such Lender under this Agreement through the exercise
of a right of set-off, banker’s lien or counterclaim, or pursuant to a secured
claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, in excess of its Pro Rata Share of such
payment as provided for in this Agreement, such Lender shall promptly purchase
from the other Lenders a Participation Interest in such Advances and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of set-off,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including set-off, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Advance or other obligation in the amount of such
Participation Interest. Except as otherwise expressly provided in this
Agreement, if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Agreement on the date when such amount is due, such payments shall be
made together with interest thereon for each date from the date such amount is
due until the date such amount is paid

 

34



--------------------------------------------------------------------------------

to the Administrative Agent or such other Lender at a rate per annum equal to
the Federal Funds Rate. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a set-off to which
this Section 2.22 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 2.22 to share in the benefits of
any recovery on such secured claim.

Section 2.23 Substitution of Lenders. Upon the receipt by the Borrower from any
Lender (an “Affected Lender”) of a claim under Sections 2.16, 2.17 or notice of
illegality under Section 2.18 or if any Lender (a “Defaulting Lender”) defaults
in its obligation to fund Advances hereunder, the Borrower may: (a) request one
or more of the other Lenders to acquire and assume all or part of the Advances
and Commitment of such Affected Lender or Defaulting Lender, as applicable; or
(b) replace such Affected Lender or Defaulting Lender, as applicable, by
designating an Eligible Assignee that is willing to acquire such Advances and
assume such Commitment; provided that (i) such replacement does not conflict
with any requirement of law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement Lender shall purchase, at par) all Advances, accrued interest,
fees and other amounts owing to such replaced Lender prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.13 if any Eurodollar Rate Advance owing to such replaced Lender shall
be prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 7.05 (provided that the
Borrower or replacement Lender shall be obligated to pay the registration and
processing fee) and (vi) the Borrower shall pay all additional amounts (if any)
required pursuant to Sections 2.16 or 2.17, as the case may be, to the extent
such additional amounts were incurred on or prior to the consummation of such
replacement.

ARTICLE III

CONDITIONS TO EXTENSIONS OF CREDIT

Section 3.01 Conditions Precedent to Initial Extension of Credit. The obligation
of the Lenders to make Advances on the occasion of the initial Borrowing, of the
Swing Line Bank to make the initial Swing Line Advance and of any LC issuing
Bank to issue the first Letter of Credit is subject to the condition that, on or
prior to the date of such first Extension of Credit, the Administrative Agent
shall have received the following, each dated as of the same date (unless
otherwise indicated), and each in form and substance reasonably satisfactory to
the Administrative Agent:

(a) this Agreement, duly executed by the Borrower, each of the Lenders and the
Administrative Agent and acknowledged by the Parent;

(b) if requested by any Lender, a Note, payable to such Lender, duly completed
and executed by the Borrower;

(c) all documents that the Administrative Agent and the Lenders may reasonably
request relating to the existence of the Borrower and the Parent, the corporate
authority for and

 

35



--------------------------------------------------------------------------------

the validity of this Agreement and the other Loan Documents and any other
matters relevant hereto, all in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders, including without limitation a
certificate of incumbency of each of the Borrower and the Parent, signed by the
Secretary or an Assistant Secretary of the Borrower and the Parent, certifying
as to the names, true signatures and incumbency of the officer or officers
authorized to execute and deliver the Loan Documents to which each is a party
and certified copies of the following items: (i) the Support Agreement, the
Financial Services Agreement and all notes and other instruments evidencing
indebtedness under the Financial Services Agreement, (ii) the Borrower’s and the
Parent’s Articles of Incorporation, (iii) the Borrower’s and the Parent’s
Bylaws, (iv) certificates of the Secretary of State of Delaware as to the
existence of the Borrower and the Parent as Delaware corporations, (v) the
actions taken by the board of directors of the Borrower and the Parent
authorizing the Borrower’s and the Parent’s execution, delivery and performance
of this Agreement and the other Loan Documents to which each is a party, and
(vi) all governmental approvals (if any) required in connection with the
execution, delivery and performance of the Loan Documents by the Borrower and
the Parent;

(d) an opinion of George Patrick, General Counsel to the Borrower and the
Parent, substantially in the form of Exhibit F hereto;

(e) an opinion of King & Spalding LLP, counsel for the Administrative Agent, in
the form of Exhibit G hereto;

(f) payment of all fees required to be received in connection with this
Agreement on or prior to the date of such first Extension of Credit; and

(g) such other documents, approvals, and opinions as may be mutually agreed by
the Borrower and the Administrative Agent.

Section 3.02 Conditions to All Extensions of Credit. The obligation of the
Lenders to make Advances on the occasion of each Borrowing, of the Swing Line
Bank to make each Swing Line Advance and of each LC Issuing Bank to issue,
extend or increase the stated amount of Letters of Credit, including the first
Extension of Credit, is subject to the satisfaction of the following conditions
(provided that a Conversion shall not constitute a “Borrowing” or “Extension of
Credit” for the purposes of this Section):

(a) the Administrative Agent shall have received a Notice of Borrowing, Notice
of Swing Line Borrowing or Request for Issuance, as applicable;

(b) all representations and warranties of the Borrower contained in Article IV
of this Agreement (other than the representations and warranties set forth in
Sections 4.04 and Section 4.05(b)) shall be true in all material respects as if
made on and as of the date of such Extension of Credit (other than with respect
to any representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date);

(c) immediately prior to and immediately after such Extension of Credit, no
Default or Event of Default under this Agreement shall have occurred and be
continuing; and

 

36



--------------------------------------------------------------------------------

(d) immediately after such Extension of Credit, the Outstanding Credits will not
exceed the aggregate Commitment.

The making of each Extension of Credit shall be deemed to be a representation
and warranty by the Borrower on the date of such Extension of Credit that the
conditions specified in subsections (b), (c) and (d) above have been satisfied.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 4.01 Corporate Existence and Status. Each of the Borrower, the Parent
and each Subsidiary of the Parent has been duly organized, is validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation, as the case may be, and is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, except where the failure to be so qualified is not likely to result
in a Material Adverse Change. Each of the Borrower, the Parent and each
Subsidiary of the Parent has all corporate power and authority to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.

Section 4.02 Corporate Power and Authority; Enforceability. The execution,
delivery and performance by the Borrower and the Parent of this Agreement and
the other Loan Documents to which the Borrower or the Parent is a party (i) are
within the Borrower’s and the Parent’s respective corporate powers and (ii) have
been duly authorized by all necessary corporate action. This Agreement and the
other Loan Documents to which the Borrower or the Parent is a party constitute
valid and binding agreements of the Borrower and the Parent, as the case may be,
enforceable in accordance with their respective terms, and the Notes, if and
when executed and delivered in accordance with this Agreement, will constitute
valid and binding obligations of the Borrower, enforceable in accordance with
their respective terms, except, in each case, as the enforceability hereof and
thereof may be affected by bankruptcy, insolvency, reorganization, moratorium or
similar laws applicable to creditors’ rights or the collection of debtors’
obligations generally and equitable principles of general applicability.

Section 4.03 Non-Contravention. The execution, delivery and performance by the
Borrower and the Parent of this Agreement and the other Loan Documents to which
the Borrower or the Parent is a party (i) do not contravene or constitute a
default under any provision of the articles of incorporation or by-laws (or
other analogous formation documents) of the Borrower or the Parent, or of any
material contract, agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or the Parent, (ii) do not contravene or
violate any law, rule or regulation applicable to the Borrower or the Parent,
and (iii) do not result in the creation or imposition of any Lien on any asset
of the Borrower, the Parent or any Subsidiary of the Parent (other than Liens,
if any, created under the Loan Documents).

Section 4.04 Litigation. There are no pending or, to the knowledge of the
Borrower, threatened actions or proceedings (including, without limitation, any
Environmental Proceedings) affecting the Borrower, the Parent or any Subsidiary
of the Parent before any court, governmental agency or arbitrator, that,
individually or in the aggregate, are likely to result in a Material Adverse
Change.

 

37



--------------------------------------------------------------------------------

Section 4.05 Financial Information.

(a) The consolidated balance sheet of the Parent and its Subsidiaries, as of
December 31, 2005, and the related statements of income and cash flows for the
Fiscal Year then ended, reported on by independent public accountants of
nationally recognized standing (copies of which have been delivered to the
Lenders), fairly present, in conformity with GAAP, the consolidated financial
position of the Parent and its Subsidiaries, as of such date, and of their
results of operations and cash flows for such period stated.

(b) Since December 31, 2005, there has been no Material Adverse Change.

Section 4.06 Approvals. Each of the Borrower, the Parent and each Subsidiary of
the Parent has all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted, except where such failure to
have such licenses, authorizations, consents or approvals is not likely to
result in a Material Adverse Change. The execution, delivery and performance by
the Borrower and the Parent of this Agreement and the other Loan Documents to
which the Borrower or the Parent is a party require no action by or in respect
of, or filing with, any governmental body, agency or official or any other
Person.

Section 4.07 Use of Proceeds. The proceeds of the Advances and the Letters of
Credit will be used by the Borrower for working capital and other general
corporate purposes of the Parent and its subsidiaries, including the Operating
Utilities, including, without limitation, backstopping commercial paper and
financing acquisitions (but not an acquisition of a Person that has not been
approved by the board of directors (or comparable governing body) of the Person
to be acquired).

Section 4.08 Investment Company Act; Margin Regulations. Each of Parent and the
Borrower is either not an “investment company” under the Investment Company Act
of 1940 (the “Act”) or exempt from all provisions of the Act. Neither the
Borrower, the Parent nor any Subsidiary of the Parent will apply the proceeds of
any of the Advances, directly or indirectly, for the purpose, either immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock, except in
compliance with Section 5.02(f).

Section 4.09 Compliance with Laws. Each of the Borrower, the Parent and each
Subsidiary of the Parent is in compliance with all applicable laws, regulations
and similar requirements of governmental authorities (including, without
limitation, all Environmental Requirements), except where the failure to be in
compliance is not likely to result in a Material Adverse Change.

Section 4.10 Compliance with ERISA.

(a) Except as is not likely to result in a Material Adverse Change, the
Borrower, the Parent, each Significant Subsidiary of the Parent and each member
of the Controlled Group of the foregoing have fulfilled their obligations under
the minimum funding standards of ERISA and the Code with respect to each Plan
and are in compliance in all material respects with the

 

38



--------------------------------------------------------------------------------

presently applicable provisions of ERISA and the Code and have not incurred any
liability to the PBGC (other than for current premiums, which have been paid
when due) or a Plan under Title IV of ERISA (other than liabilities for benefits
and administration and operational expenses incurred in the ordinary course of
Plan operations). No Plan and, to the best of Borrower’s knowledge, no
Multi-employer Plan, to which the Borrower, the Parent, any Significant
Subsidiary of the Parent and/or each member of the Controlled Group of the
foregoing contributes or has contributed, has an “accumulated funding
deficiency” as defined in ERISA Section 302, using interest rates and other
actuarial assumptions that would be applied should the Plan or such
Multi-employer Plan, as applicable, terminate, the total of which accumulated
funding deficiency for all such Plans and Multi-employer Plans is in the
aggregate more than $15,000,000.

(b) All contributions (if any) that the Borrower, the Parent, any Significant
Subsidiary of the Parent or any member of the Controlled Group of the foregoing
have been required to make to a Multi-employer Plan have been duly and timely
made and neither Borrower, Parent, or any Significant Subsidiary of the Parent
or any member of the Controlled Group of the foregoing has incurred any material
liability with respect to any Multi-employer Plan other than to make
contributions as and when due. Neither the Borrower, the Parent, any Significant
Subsidiary of the Parent nor any member of the Controlled Group of the foregoing
has incurred any Withdrawal Liability that has not been fully paid.

Section 4.11 Environmental Matters.

(a) Neither the Borrower, the Parent nor any Subsidiary of the Parent is subject
to any Environmental Liability that, individually or in the aggregate, is likely
to result in a Material Adverse Change, and neither the Borrower, the Parent nor
any Subsidiary of the Parent has been designated as a potentially responsible
party under CERCLA or under any state statute similar to CERCLA with respect to
any matter or matters which, individually or in the aggregate, are likely to
result in a Material Adverse Change. None of the Properties of the Borrower, the
Parent or any Subsidiary of the Parent has been identified on any former,
current or proposed (i) National Priorities List under 40 C.F.R. §300,
(ii) CERCLIS list or (iii) any list arising from a state statute similar to
CERCLA relating to any matter or matters which, individually or in the
aggregate, is likely to result in a Material Adverse Change.

(b) No Hazardous Materials have been or are being used, produced, manufactured,
processed, generated, stored, disposed of, managed or treated at, or shipped or
transported to or from the Properties of the Borrower, the Parent or any
Subsidiary of the Parent or are otherwise present at, on, in or under such
Properties except for Hazardous Materials used, produced, manufactured,
processed, generated, stored, disposed of and managed in the ordinary course of
business in material compliance with all applicable Environmental Requirements
and except as, individually or in the aggregate, is not likely to result in a
Material Adverse Change.

(c) Neither the Borrower, the Parent nor any Subsidiary of the Parent has
received any Environmental Notice regarding any of its respective Properties
which is likely to result in a Material Adverse Change.

 

39



--------------------------------------------------------------------------------

Section 4.12 Taxes. There have been filed on behalf of the Borrower, the Parent
and each Subsidiary of the Parent all United States and Canadian federal, state,
provincial and local income, excise, property and other material tax returns
that are required to be filed by the Borrower, the Parent and such Subsidiary of
the Parent, and all taxes shown to be due pursuant to such returns or pursuant
to any assessment received by or on behalf of the Borrower, the Parent and such
Subsidiary of the Parent have been, or within the times required by law will be,
paid except (i) where the amount or validity thereof currently is being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Borrower,
the Parent or such Subsidiary of the Parent, as the case may be, or (ii) where
failure to file or nonpayment is not likely to result in a Material Adverse
Change.

Section 4.13 No Defaults. Neither the Borrower, the Parent nor any Subsidiary of
the Parent is in default under or with respect to any material agreement,
instrument or undertaking (other than in respect of Debt) to which it is a
party, or by which it or any of its properties is bound which is likely to
result in a Material Adverse Change. No Default or Event of Default has occurred
and is continuing.

Section 4.14 Ownership of Borrower and Operating Utilities. All of the
outstanding shares of Common Stock of the Borrower, the Parent and the
Subsidiaries of the Parent have been duly authorized and validly issued, are
fully paid and non-assessable. The Parent owns directly or indirectly (i) 100%
of the Common Stock of the Borrower and (ii) at least 95% of the Common Stock of
each Operating Utility, minus any such Common Stock disposed of in a transaction
permitted under Section 5.02(j), in each case, free and clear of any Lien other
than Liens permitted by Section 5.02(a).

Section 4.15 Ownership of Properties and Assets. Each of the Borrower, the
Parent and each Significant Subsidiary of the Parent has title to its properties
and assets sufficient for the conduct of its respective business, and none of
such properties or assets is subject to any Lien except as permitted in
Section 5.02(a) or as created by this Agreement.

Section 4.16 Full Disclosure. All written information (other than projections)
heretofore furnished by the Borrower and the Parent to the Administrative Agent
and the Lenders for purposes of or in connection with this Agreement and the
Loan Documents or any transaction contemplated hereby or thereby is, and all
such information hereafter furnished by the Borrower and the Parent to the
Administrative Agent, and the Lenders will be, as of the date furnished, for the
purposes for which such information is given and read together with all other
previously provided information, does not or will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made and, in the case of
projections, have been or will be based on estimates and assumptions believed by
the Borrower and the Parent to be reasonable on the date as of which such
information is stated or certified.

 

40



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower agrees as follows:

(a) Parent Financial Reporting. The Borrower will cause the Parent to deliver to
the Administrative Agent and the Lenders:

 

  (i) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Parent and its Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of income
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year (for purposes hereof, delivery of
the Parent’s appropriately completed Annual Report on Form 10-K (which shall be
deemed to be delivered when posted on the SEC’s website at www.sec.gov or any
replacement website if the Administrative Agent shall have received notice
thereof no later than five Business Days following such posting) will be
sufficient in lieu of delivery of such consolidated financial statements), all
reported on by independent public accountants of nationally recognized standing,
with such report to be free of “going concern” or similar exceptions and
qualifications and free of any exception or qualification as to the scope of the
audit;

 

  (ii) as soon as available and in any event within 60 days after the end of
each Fiscal Quarter, a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter and the related consolidated
statement of income and cash flows for such Fiscal Quarter and for the portion
of the Fiscal Year ended at the end of such Fiscal Quarter, setting forth in
each case in comparative form the figures for the corresponding Fiscal Quarter
and the corresponding portion of the previous Fiscal Year (for purposes hereof,
delivery of the Parent’s appropriately completed Quarterly Report on Form 10-Q
(which shall be deemed to be delivered when posted on the SEC’s website at
www.sec.gov or any replacement website if the Administrative Agent shall have
received notice thereof no later than five Business Days following such posting)
will be sufficient in lieu of delivery of such consolidated financial
statements), all certified (subject to normal year-end adjustments and the
absence of footnotes) as to fairness of presentation in accordance with GAAP and
consistency by a Financial Officer of the Parent; and

 

  (iii) no later than five Business Days following the delivery of each set of
financial statements referred to in subsections (a)(i) and (a)(ii) of this
Section 5.01, a certificate of a Financial Officer of the Parent demonstrating
and certifying compliance with the financial covenant set forth in Section 5.01
(i).

 

41



--------------------------------------------------------------------------------

(b) Borrower Financial Reporting. The Borrower will deliver to the
Administrative Agent and the Lenders:

 

  (i) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Borrower as of the end of such
Fiscal Year and the related consolidated statements of income and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all certified as to fairness of presentation in
accordance with GAAP and consistency by a Financial Officer of the Borrower;

 

  (ii) as soon as available and in any event within 60 days after the end of
each Fiscal Quarter, a consolidated balance sheet of the Borrower as of the end
of such Fiscal Quarter and the related consolidated statement of income and cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all certified (subject to normal year-end
adjustments and the absence of footnotes) as to fairness of presentation in
accordance with GAAP and consistency by a Financial Officer of the Borrower; and

 

  (iii) simultaneously with the delivery of each set of financial statements
referred to in subsections (b)(i) and (b)(ii) of this Section 5.01, a
certificate of a Financial Officer of the Borrower stating whether, to the
knowledge of such Financial Officer, any Default or Event of Default exists on
the date of such certificate and, if any Default or Event of Default then
exists, setting forth the details thereof and the action which the Borrower or
the Parent, as applicable, is taking or proposes to take with respect thereto.

(c) Other Reporting Requirements. The Borrower will, and will cause the Parent
to, deliver to the Administrative Agent and the Lenders:

 

  (i) within five Business Days after a Responsible Officer of the Borrower or
the Parent becomes aware of the occurrence of any Default or Event of Default, a
certificate of a Financial Officer of the Borrower or the Parent, as applicable,
setting forth the details thereof and the action which the Borrower or the
Parent, as applicable, is taking or proposes to take with respect thereto;

 

  (ii)

as soon as possible, and in any event within 30 days after, (i) the Borrower,
the Parent or any Subsidiary of the Parent has been served with legal process in
litigation of such a nature that is likely to result in a Material Adverse
Change, or (ii) the Borrower, the Parent or any

 

42



--------------------------------------------------------------------------------

 

Subsidiary of the Parent becomes aware of any pending, threatened or anticipated
proceeding by or before any federal, state or local governmental
instrumentality, body or agency that the Borrower has determined is likely to
result in a Material Adverse Change, notice of such litigation or proceeding,
describing the factual basis alleged to underlie such litigation or proceeding
and a brief statement of the proposed actions of the Borrower or the Parent, as
applicable, in connection therewith;

 

  (iii) at any time after an Initial Public Offering, within five Business Days
after the filing thereof, copies of all material reports (other than reports
referred to in Section 5.01(a)(i) and (ii)) which the Borrower, the Parent or
any Subsidiary of the Parent files with the SEC or any national securities
exchange;

 

  (iv) if and when the Borrower, the Parent or any Significant Subsidiary of the
Parent or any member of a Controlled Group of the foregoing (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC, (ii) receives notice of Withdrawal Liability
under Title IV of ERISA, a copy of such notice or (iii) receives notice from the
PBGC under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice;

 

  (v) simultaneously with the delivery of the certificate referred to in
Section 5.01(a)(iii), if any Subsidiary has become or ceased to be a Significant
Subsidiary, a revised Schedule II disclosing the Significant Subsidiaries as of
the date of such certificate;

 

  (vi) prompt notice of any change in Significant Subsidiaries as a result of
any acquisition or disposition;

 

  (vii) prompt notice of any proposed waiver, amendment, supplement or other
modification of any term or condition of the Support Agreement; and

 

  (viii) from time to time such additional information regarding the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower, the Parent or the Subsidiaries of the Parent as the Administrative
Agent and the Lenders may reasonably request.

(d) Compliance with Laws and Contractual Obligations.

 

  (i) The Borrower will, and will cause the Parent and the Subsidiaries of the
Parent to, comply with the requirements of all applicable laws (including,
without limitation, ERISA and Environmental Requirements), rules, regulations
and orders, the failure to comply with which is likely to result in a Material
Adverse Change.

 

43



--------------------------------------------------------------------------------

  (ii) The Borrower will, and will cause the Parent and the Subsidiaries of the
Parent to, will comply with the requirements of all material contractual
obligations (other than Debt), except (A) where the necessity of such compliance
currently is being contested in good faith by appropriate proceedings and
reserves in conformity with, and to the extent required by, GAAP with respect
thereto have been provided on the books of the Borrower, the Parent or any
Subsidiary of the Parent, as the case may be, or (B) where the failure to so
comply is likely to result in a Material Adverse Change.

(e) Payment of Taxes. The Borrower will, and will cause the Parent and each
Significant Subsidiary of the Parent to, pay promptly when due all taxes,
assessments, governmental charges, claims for labor, supplies, rent and other
obligations (other than Debt) which, if unpaid, might become a Lien against the
Properties of the Borrower, the Parent or such Significant Subsidiary, except
(i) liabilities that are currently being contested in good faith by appropriate
proceedings and reserves in conformity with, and to the extent required by, GAAP
with respect thereto have been provided on the books of the Borrower, the Parent
or such Significant Subsidiary, as the case may be, or (ii) where nonpayment is
not likely to result in a Material Adverse Change.

(f) Maintenance of Insurance. The Borrower will, and will cause the Parent and
each Significant Subsidiary of the Parent to, maintain with financially sound
and reputable insurance companies, insurance on its Properties in at least such
amounts and against at least such risks as are usually insured against in the
same general area by companies of established repute engaged in the same or
similar business as the Borrower, the Parent or such Significant Subsidiary of
the Parent, as the case may be.

(g) Maintenance of Properties; Inspection of Property, Books and Records.

 

  (i) The Borrower will, and will cause the Parent and the Subsidiaries of the
Parent to, maintain all of its Properties and assets in good condition, repair
and working order, ordinary wear and tear excepted, in accordance with standards
observed by companies of established repute engaged in the same or similar
business and similarly situated as the Borrower, the Parent or such Subsidiaries
of the Parent, as the case may be, except where the failure to so maintain its
respective Properties and assets could not reasonably be expected to result in a
Material Adverse Change.

 

  (ii)

The Borrower will, and will cause the Parent and each Significant Subsidiary of
the Parent to, (A) keep proper books of record and account in which full, true
and correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its respective business and activities and
(B) permit representatives of the Administrative Agent or any Lender through the
Administrative Agent to visit and inspect any of

 

44



--------------------------------------------------------------------------------

 

its Properties at reasonable business hours upon reasonable notice, to examine
and make abstracts from any of its books and records and to discuss its affairs,
finances and accounts with its respective officers, employees and independent
public accountants.

(h) Maintenance of Existence. The Borrower will, and will cause the Parent and
each Significant Subsidiary of the Parent to, maintain its corporate existence
and carry on its business in substantially the same manner and in substantially
the same fields as such business is now carried on and maintained, except (i) if
permitted under Section 5.02(b) below or (ii) where the failure to so maintain
its existence or carry on its business is not likely to result in a Material
Adverse Change.

(i) Debt Capitalization. The Borrower will cause the Parent to maintain at the
end of each Fiscal Quarter a ratio of Consolidated Total Debt to Consolidated
Total Capitalization of not more than 0.70 to 1.0; provided that for the
purposes of the calculation of this ratio, any non-cash effects reflected in the
financial statements of the Parent resulting from the proposed Statement of
Financial Accounting Standards dated March 31, 2006, Employers’ Accounting for
Defined Benefit Pension and Other Post Retirement Plans — an amendment of FASB
Statements No. 87, 88, 106 and 132(r) (as the same maybe amended or modified)
will be excluded.

(j) RWE Obligations. The Borrower will terminate and repay all obligations owed
pursuant to the $550 million revolving credit facility between RWE and the
Borrower on or prior to the earlier to occur of (i) 30 days following the
issuance of any commercial paper by the Parent or any of its Subsidiaries and
(ii) June 30,2007.

Section 5.02 Negative Covenants. So long as any Advance shall remain unpaid, any
Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Borrower agrees as follows:

(a) Restrictions on Liens. The Borrower shall not, and shall not cause or permit
the Parent or any Significant Subsidiary of the Parent to, incur any Debt
secured by any Lien, or suffer to exist any Lien, upon or with respect to their
respective Properties or assets (including, without limitation, their capital
stock), except:

 

  (i) Liens existing, or created pursuant to the terms of agreements existing,
on the date hereof;

 

  (ii)

Liens consisting of (A) pledges or deposits in the ordinary course of business
to secure obligations under workmen’s compensation laws or similar legislation,
(B) deposits in the ordinary course of business to secure or in lieu of surety,
appeal or customs bonds to which the Borrower, the Parent or a Significant
Subsidiary of the Parent is a party, (C) Liens created by or resulting from any
litigation or legal proceeding which is currently being contested in good faith
by appropriate proceedings diligently conducted, (D) pledges or deposits in the
ordinary course of business to secure performance in connection with bids,
tenders or contracts (other than contracts for the payment of money) or (E)

 

45



--------------------------------------------------------------------------------

 

materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s or other like Liens
incurred in the ordinary course of business for sums not yet due or currently
being contested in good faith by appropriate proceedings diligently conducted;

 

  (iii) Liens created to secure tax-exempt Debt, in connection with the
financing or refinancing of the purchase, lease or construction of Properties or
other assets;

 

  (iv) Any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into, or such asset is acquired by, the Borrower,
the Parent or a Significant Subsidiary of the Parent and not created in
contemplation of such event;

 

  (v) Liens created to secure sales of accounts receivable and other
receivables;

 

  (vi) Licenses of intellectual property granted by the Borrower, the Parent or
a Significant Subsidiary of the Parent in the ordinary course of business and
not interfering in any material respect with the ordinary conduct of business;

 

  (vii) Liens of landlords arising under real property leases to the extent such
Liens arise in the ordinary course of business and do not secure any past due
obligation for the payment of money;

 

  (viii) Any interest or title of a lessor or sublessor under any lease
permitted by this Agreement;

 

  (ix) Liens, securing indebtedness which has neither been assumed by the
Borrower, the Parent or a Significant Subsidiary nor upon which it customarily
pays interest charges, existing upon real property, or rights in or relating
thereto, which real property or rights were acquired for right-of-way purposes;

 

  (x) Zoning laws and ordinances;

 

  (xi) Capitalized Leases;

 

  (xii) Easements, rights-of-way, restrictions, conditions and other similar
encumbrances, minor defects or irregularities of title, and alleys, streets and
highways, which in the aggregate do not materially impair the usefulness of the
mortgaged property in the present business of the Borrower, the Parent or
Significant Subsidiary;

 

  (xiii) Leases of the Properties of the Borrower, Parent or a Significant
Subsidiary of the Parent, in each case entered into in the ordinary course of
business and that do not, individually or in the aggregate, (A) interfere in any
material respect with the ordinary course of business or (B) materially impair
the value of the property subject thereto;

 

46



--------------------------------------------------------------------------------

  (xiv) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower, Parent
or a Significant Subsidiary of the Parent in the ordinary course of business in
accordance with the past practices of the Borrower, Parent or such Significant
Subsidiary of the Parent;

 

  (xv) Bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Borrower, Parent or any Significant Subsidiary of the Parent,
in each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Debt;

 

  (xvi) Liens for taxes, assessments or governmental charges or levies not yet
delinquent and which may subsequently be paid without interest or penalties and
Liens for taxes, assessments or governmental charges or levies which are being
contested in good faith by appropriate proceedings for which reserves have been
established to the extent required by GAAP;

 

  (xvii) Any Lien (not otherwise permitted hereunder) on any asset of the
Borrower or Parent securing Debt not exceeding in the aggregate $10,000,000
outstanding at any time;

 

  (xviii) Any Lien (not otherwise permitted hereunder) on any asset of any
Significant Subsidiary securing Debt not exceeding in the aggregate $100,000,000
outstanding at any time;

 

  (xix) Liens created for the sole purpose of refinancing, extending, renewing
or replacing in whole or in part Debt or other obligations secured by any Lien,
mortgage or security interest referred to in the foregoing subsections
(i) through (x); provided, however, that the principal amount of Debt or
obligations secured thereby shall not exceed the principal amount of Debt or
obligations so secured at the time of such extension, renewal or replacement and
that such extension, renewal or replacement, as the case may be, shall be
limited to all or a part of the Property or assets that secured the Lien or
mortgage so extended, renewed or replaced (and any improvements on such Property
or assets); and

 

  (xx) Liens created under this Agreement.

 

47



--------------------------------------------------------------------------------

(b) Consolidations; Mergers; Etc. The Borrower, the Parent and the Significant
Subsidiaries of the Parent shall not consolidate or merge with or into, or sell,
lease or otherwise transfer all or substantially all of the assets of Parent and
its Subsidiaries, taken as a whole, to any other Person, provided that (i) the
Parent may merge with another Person if (A) the Parent is the Person surviving
such merger and (B) immediately after giving effect to such merger, no Default
or Event of Default shall have occurred and be continuing and (ii) any
Subsidiary may merge with, or sell or otherwise transfer all or a significant
portion of its assets to, the Parent or any other Subsidiary of the Parent, if
immediately after giving effect to such merger, sale or transfer, no Default or
Event of Default shall have occurred and be continuing.

(c) Dividends and Distributions. The Borrower shall not declare or pay any
dividends upon any of its Common Stock, or purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Common Stock, or make any
distribution of cash, property or assets among the holder of shares of its
Common Stock, or make any change in its capital structure, if an Event of
Default has occurred and is continuing, or would occur, either before or after
giving effect to any of the foregoing.

(d) Loans or Advances; Investments. The Borrower shall not make loans or
advances to, or Investments in, any Person, except for (i) Permitted Investments
and (ii) Investments in the form of Permitted Swap Agreements and (iii) so long
as no Event of Default has occurred and is continuing, loans or advances to, or
Investments in, Parent and its subsidiaries, including the Operating Utilities
pursuant to the terms of a Financial Services Agreement.

(e) Transactions with Affiliates. Neither the Borrower, the Parent nor any
Subsidiary of the Parent shall enter into any transaction with any of its
Affiliates (other than Parent or Subsidiaries of the Parent provided that the
Parent owns directly or indirectly at least 95% of the Common Stock of such
Subsidiary), unless such transaction is on terms not materially less favorable
to the Borrower, the Parent or any such Subsidiary than if the transaction had
been negotiated in good faith on an arm’s length basis with a non-Affiliate,
provided that the foregoing shall not restrict (i) director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements entered into in the ordinary course of business, (ii) transactions
pursuant to the $550 million revolving credit facility between RWE and the
Borrower, (iii) transactions pursuant to the Support Agreement and
(iv) transactions and arrangements in connection with any Initial Public
Offering or subsequent disposition by RWE or any of its Affiliates of Common
Stock of Parent or of any Person that owns 100% of the Common Stock of Parent
(including with respect to allocations of assets and liabilities, transition
services and other separation matters, indemnification, registration rights and
expense reimbursement) that are (A) customary in similar transactions and
approved by the board of directors of Parent or (B) reasonably acceptable to the
Administrative Agent.

(f) Use of Proceeds. The Borrower shall not use any portion of the proceeds of
any Advance (i) directly or indirectly, for any purpose that entails a violation
of the Regulations of the Board, including the Margin Regulations, or (ii) for
any purpose in violation of any other applicable law, rule or regulation. The
proceeds of the Advances will be used solely for the purposes specified in
Section 4.07.

 

48



--------------------------------------------------------------------------------

(g) Support Agreement. Subject to Section 7.04(viii), the Borrower shall not,
and shall not cause or permit the Parent to: (i) cancel or terminate the Support
Agreement or (ii) amend or otherwise modify the terms of the Support Agreement,
except for amendments and modifications that do not adversely affect the rights
of the Lenders hereunder, in each case, without the prior written consent of the
Lenders.

(h) Debt. The Borrower shall not cause or permit the Parent to incur Funded Debt
in excess of $150,000,000 at any one time outstanding, other than (i) Debt owed
to the Borrower or any other Subsidiary of the Parent, (ii) Debt under this
Agreement and (iii) Debt outstanding on the date hereof and listed on Schedule
5.02(h), and refinancings, extensions, renewals or replacements thereof.

(i) Change in Nature of Business. The Borrower shall not engage in any business,
operations or activities (whether directly, through a joint venture, in
connection with a permitted acquisition or otherwise) other than financing
activities for and on behalf of the Parent and the other Subsidiaries of the
Parent.

(j) Asset Sales. The Borrower shall not, and shall not cause or permit the
Parent or any Subsidiary of the Parent to, sell, lease, transfer or otherwise
dispose of any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets to any Person that is not a Subsidiary of the
Parent that is at least 95%-owned by the Parent, except (i) sales in the
ordinary course of its business, (ii) sales, leases, transfers or dispositions
of assets that in the aggregate (from the date hereof to and including the
Termination Date) do not exceed $1,000,000,000, (iii) sales, leases, transfers
or dispositions of assets described in Schedule 5.02(j) and (iv) other sales,
leases, transfers or dispositions of assets in exchange for cash in an amount at
least equal to the fair market value of such asset; provided that, in the case
of this clause (iv) only, to the extent an amount equal to the Net Cash Proceeds
thereof is not used within 365 days after receipt of such Net Cash Proceeds to
acquire (or make capital expenditures to finance the acquisition, repair,
improvement or construction of), to the extent otherwise permitted hereunder,
assets useful in the business of the Parent or any of its Subsidiaries, the
amount not so used during such period shall (x) to the extent the exception in
clause (ii) above is available, be deemed to utilize such exception as of the
last day of such 365-day period (such day being, with respect to such asset
disposition, the “Mandatory Commitment Reduction Date”) and (y) otherwise, be
deemed to be the “Mandatory Commitment Reduction Amount” as of such Mandatory
Commitment Reduction Date for purposes of Section 2.10(b).

ARTICLE VI

DEFAULTS

Section 6.01 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay (i) any principal of any Advance on the date
such payment is due, or (ii) interest on any Advance or any fee or other amount
payable hereunder, within three Business Days of the date such payment is due;
or

 

49



--------------------------------------------------------------------------------

(b) the Borrower shall fail to observe or perform (or shall fail to cause the
Parent and its Subsidiaries, as applicable, to observe or perform) any covenant
or agreement contained in Section 5.01(c)(i), 5.0l(h), 5.01(i), 5.01(j) or 5.02;
or

(c) the Borrower shall fail to observe or perform (or shall fail to cause the
Parent and its Subsidiaries, as applicable to observe or perform) any covenant
or agreement contained in this Agreement (other than those covered by subsection
(a) or (b) of this Section 6.01) for 30 days after written notice thereof has
been given to the Borrower by the Administrative Agent or any Lender; or

(d) any representation, warranty, certification or statement made or deemed made
by the Borrower in Article IV of this Agreement or by the Borrower or the Parent
under any other Loan Document or in any certificate, financial statement or
other document delivered pursuant to this Agreement or any other Loan Document
shall prove to have been incorrect in any material respect when made (or deemed
made); or

(e) the Borrower, the Parent or any Significant Subsidiary of the Parent shall
fail to pay any principal of or premium or interest on any Debt (excluding Debt
evidenced by this Agreement but including, for purposes of this provision,
obligations of the Parent under Section 4 of the Support Agreement) thereof in
the aggregate in excess of (i) $10,000,000, in the case of the Borrower,
(ii) $25,000,000, in the case of the Parent or any Significant Subsidiary other
than the Borrower or (iii) $50,000,000, in the aggregate, in the case of all of
the Significant Subsidiaries of the Parent, when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist (other than, until no
later than October 31, 2006, any Specified Default) under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or

(f) the Parent shall default in the performance or observance of any obligation
or condition under Section 3 of the Support Agreement as of the last day of any
Fiscal Year or Fiscal Quarter of the Borrower; provided, however, that any such
default shall not be an Event of Default unless the Borrower has tangible net
worth (total assets less liabilities less intangible assets as of such last
day), as determined for purposes of the Support Agreement and after giving
effect to period-end adjustments in accordance with GAAP, of less than negative
$10,000; or

(g) the Borrower, the Parent or any Significant Subsidiary of the Parent shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of

creditors, or shall fail generally, or shall admit in writing its inability, to
pay its debts as they become due, or shall take any corporate action to
authorize any of the foregoing; or

 

50



--------------------------------------------------------------------------------

(h) an involuntary case or other proceeding shall be commenced against the
Borrower, the Parent or any Significant Subsidiary of the Parent seeking
liquidation, reorganization or other relief with respect to it or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Borrower,
the Parent or any such Significant Subsidiary under the federal bankruptcy laws
as now or hereafter in effect; or

(i) one or more judgments or orders for the payment of money in an aggregate
amount (to the extent not paid or insured) in excess of (i) $10,000,000, in the
case of the Borrower, (ii) $25,000,000, in the case of the Parent or any
Significant Subsidiary other than the Borrower or (iii) $50,000,000, in the
aggregate, in the case of all of the Significant Subsidiaries of the Parent,
shall be rendered against the Borrower, the Parent or any such Significant
Subsidiary, and such judgments or orders shall continue unsatisfied and unstayed
for a period of 30 days; or

(j) the Borrower, the Parent or any Significant Subsidiary of the Parent, or any
member of the Controlled Group of the foregoing shall fail to pay when due any
amount, in excess of $15,000,000, which it shall have become liable to pay to
the PBGC or to a Plan or Multi-employer Plan under Title IV of ERISA; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Multi-employer
Plan or a proceeding shall be instituted by a fiduciary of any such Plan or
Multi-employer Plan to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan or Multi-employer Plan must be
terminated; or the Borrower, the Parent or any such Significant Subsidiary, or
any member of the Controlled Group of the foregoing shall incur any Withdrawal
Liability in the aggregate in excess of $15,000,000, with respect to one or more
Multi-employer Plans; or

(k) any material provision of the Support Agreement shall become unenforceable,
or any court or governmental or regulatory body having jurisdiction over the
Parent, shall assert the unenforceability of any such provision in writing, or
the Parent contests in any manner the validity or enforceability of any such
provision; or

(1) a Change of Control shall occur; or

(m) the Parent shall cease to own, directly or indirectly, 100% of the Common
Stock of the Borrower;

then, and in every such event, the Administrative Agent, on behalf of the
Lenders, may (or shall at the request of the Required Lenders) (i) by notice to
the Borrower terminate the Commitment and it shall thereupon terminate, and
(ii) by notice to the Borrower declare the Advances

 

51



--------------------------------------------------------------------------------

(together with accrued interest thereon) and all other amounts payable hereunder
and under the other Loan Documents to be, and the Advances (together with all
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that if any Event of Default specified
in subsection (g) or (h) of this Section 6.01 occurs with respect to the
Borrower or the Parent, without any notice to the Borrower or any other act by
the Administrative Agent or any Lender, the Commitment shall thereupon
automatically terminate and the Advances (together with accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall automatically become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 6.02 Cash Collateral Account. Notwithstanding anything to the contrary
contained herein, no notice given or declaration made by the Administrative
Agent pursuant to Section 6.01 shall affect the obligation of any LC Issuing
Bank to make any payment under any Letter of Credit in accordance with the terms
of such Letter of Credit; provided, however, that upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, upon notice to the
Borrower, require the Borrower to deposit with the Administrative Agent an
amount in the cash collateral account (the “Cash Collateral Account”) described
below equal to the aggregate maximum amount available to be drawn under all
Letters of Credit outstanding at such time. Such Cash Collateral Account shall
at all times be free and clear of all rights or claims of third parties. The
Cash Collateral Account shall be maintained with the Administrative Agent in the
name of, and under the sole dominion and control of, the Administrative Agent,
and amounts deposited in the Cash Collateral Account shall bear interest at a
rate equal to the rate generally offered by the Administrative Agent for
deposits equal to the amount deposited by the Borrower in the Cash Collateral
Account, for a term to be determined by the Administrative Agent in its sole
discretion. The Borrower hereby grants to the Administrative Agent for the
benefit of the Lenders and the LC Issuing Banks a Lien on, and hereby assigns to
the Administrative Agent for the benefit of the Lenders and the LC Issuing Banks
all of its right, title and interest in, the Cash Collateral Account and all
funds from time to time on deposit therein to secure its reimbursement
obligations in respect of Letters of Credit. If any drawings then outstanding or
thereafter made are not reimbursed in full immediately upon demand or, in the
case of subsequent drawings, upon being made, then, in any such event, the
Administrative Agent may, and, upon the Borrower’s request, shall, apply the
amounts then on deposit in the Cash Collateral Account, in such priority as the
Administrative Agent shall elect, toward the payment in full of any or all of
the Borrower’s obligations hereunder as and when such obligations shall become
due and payable. Upon the earlier to occur of (a) payment in full, after the
termination of the Letters of Credit, of all such obligations and (b) the date
on which all Events of Default shall have been cured or waived, the
Administrative Agent will repay and reassign to the Borrower any cash then on
deposit in the Cash Collateral Account, and the Lien of the Administrative Agent
on the Cash Collateral Account and the funds therein shall automatically
terminate.

 

52



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including electronic transmission or
similar writing) and shall be given to such party at its address, or telecopy
number or other electronic transmission set forth, in the case of the Borrower
and the Parent, on the signature pages hereto, and, in the case of any other
party, on Schedule I, or such other address or telecopy number as such party may
hereafter specify for the purpose by notice to each other party. Each such
notice, request or other communication shall be effective (i) if given by
telecopier, when such telecopy is transmitted to the telecopy number specified
as provided in this Section and the appropriate confirmation is received,
(ii) if given by e-mail, when transmitted to the email address specified in this
Section and a written confirmation of such communication is given by some other
method specified in this Section is also given, (iii) if given by mail, 72 hours
after such communication is deposited in the mails with first class postage
prepaid, addressed as aforesaid, or (iv) if given by any other means, when
delivered at the address specified as provided in this Section; provided that
Notices of Borrowings to the Administrative Agent and Notices of Swing Line
Borrowings to the Swing Line Bank under Article II shall not be effective until
received.

Section 7.02 No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any of the
other Loan Documents shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 7.03 Expenses: Documentary Taxes; Indemnification.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses of the
Administrative Agent (including reasonable fees and disbursements of counsel for
the Administrative Agent) in connection with the preparation of this Agreement
and the other Loan Documents, any waiver or consent hereunder or thereunder or
any amendment hereof or thereof or any Default hereunder or thereunder, and
(ii) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and each of the Lenders, including fees and disbursements of counsel of the
Administrative Agent and each Lender, in connection with collection and other
enforcement proceedings resulting from any Event of Default, including
reasonable out-of-pocket expenses incurred in enforcing this Agreement and the
other Loan Documents.

(b) The Borrower shall indemnify the Lenders against any transfer taxes,
documentary taxes, assessments or charges made by any Authority by reason of the
execution and delivery of this Agreement or the other Loan Documents; provided
that no Assignee shall be entitled to receive any greater payment under this
subsection (b) than the related transferor Lender would have been entitled to
receive.

(c) Borrower shall indemnify the Administrative Agent, each Lender and each
Affiliate thereof and their respective directors, officers, employees and,
agents from, and hold each of them harmless against, any and all losses,
liabilities, claims or damages to which any of

 

53



--------------------------------------------------------------------------------

them may become subject, insofar as such losses, liabilities, claims or damages
arise out of or result from or relate in any way to this Agreement or the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby (including, without
limitation, from any use by the Borrower of the proceeds of any extension of
credit by any Lender hereunder or breach by the Borrower of this Agreement or
any other Loan Document), and the Borrower shall reimburse the Administrative
Agent, each Lender and each Affiliate thereof and their respective directors,
officers, employees and agents, upon demand for any reasonable out-of-pocket
expenses (including, without limitation, legal fees and expenses) incurred in
connection with any of the foregoing but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified. Solely with respect to the
Lenders, the indemnity provisions of this subsection (c) shall supersede and
replace the indemnities provided to the Lenders by the Borrower in the
Commitment Letter.

Section 7.04 Amendments, Waivers and Consents. (a) Neither this Agreement nor
any other Loan Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated unless such amendment, change, waiver,
discharge or termination is in writing and signed by the Required Lenders, the
Borrower and the Parent; provided that no such amendment, change, waiver,
discharge or termination shall without the consent of each Lender affected
thereby:

 

  (i) extend the final maturity of any Advance, or any portion thereof,

 

  (ii) reduce the rate or extend the time of payment of interest (other than as
a result of waiving the applicability of any post-default increase in interest
rates) or fees hereunder;

 

  (iii) reduce or waive repayment of the principal amount of any Advance,

 

  (iv) extend the Commitment of a Lender or increase the Commitment of a Lender
over the amount thereof in effect (it being understood and agreed that a waiver
of any Default or Event of Default or a mandatory reduction in the Commitments
shall not constitute a change in the terms of any Commitment of any Lender),

 

  (v) release the Borrower from all its obligations under the Loan Documents,

 

  (vi) reduce any percentage specified in, or otherwise modify, the definition
of “Required Lenders”,

 

  (vii) consent to the assignment or transfer by the Borrower of any of its
respective rights and obligations under (or in respect of) the Loan Documents
except as permitted thereby,

 

  (viii) terminate or otherwise cancel the Support Agreement, or

 

  (ix) amend or otherwise modify this Section 7.04.

 

54



--------------------------------------------------------------------------------

(b) In connection with any proposed amendment, change or waiver (a “Proposed
Change”) requiring the consent of all Lenders or all affected Lenders, if the
consent of the Required Lenders to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (a) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate (or to execute a Power of Attorney
to the Administrative Agent for the Administrative Agent to assign and delegate
on such Non-Consenting Lender’s behalf) without recourse (in accordance with and
subject to the restrictions contained in Section 7.05), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and any relevant Issuing Bank),
which consent shall not unreasonably be withheld, (ii) such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Advances and participations in Letter of Credit payments that
have not been reimbursed, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 7.05(b)(iv). Notwithstanding anything to the contrary in this Agreement,
the return of the Note held by any such Non-Consenting Lender is not a condition
to the effectiveness of any assignment pursuant to this Section 7.04(b).

Section 7.05 Benefit of Agreement.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided that the Borrower may not assign or transfer any of its interests and
obligations without prior written consent of each of the Lenders; provided
further that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth in this Section 7.05.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Advances, its Notes, and its Commitment); provided,
however, that:

 

  (i) each such assignment shall be to an Eligible Assignee;

 

  (ii) except in the case of an assignment to another Lender, an Affiliate of an
existing Lender or any fund that invests in bank loans and is advised or managed
by an investment advisor to an existing Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, any such partial
assignment shall be in an amount at least equal to $10,000,000 (or, if less, the
remaining amount of the Commitment being assigned by such Lender) or an integral
multiple of $1,000,000 in excess thereof;

 

55



--------------------------------------------------------------------------------

  (iii) each such assignment by a Lender of any portion of its Advances shall be
accompanied by an assignment of a constant, and not varying, percentage of all
of such Advances, and each such assignment by a Lender of any portion of its
Advances shall be accompanied by an assignment of a constant, and not varying,
percentage of all of such Lender’s Advances; and

 

  (iv) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment and Acceptance, together
with any Note subject to such assignment and a processing fee of $3,500.

Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section 7.05, the assignor, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that, if required, new Notes are issued to the assignor and the assignee. If the
assignee is not a United States person under Section 7701 (a)(30) of the Code,
it shall deliver to the Borrower and the Administrative Agent certification as
to exemption from deduction or withholding of Taxes in accordance with
Section 2.17. To the extent that an assignment of all or any portion of a
Lender’s Commitment pursuant to this Section 7.05 would, at the time of such
assignment, result in increased costs under Section 2.16 or Section 2.17 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

(c) The Administrative Agent shall maintain at its address referred to in
Section 7.01 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice. Any assignment of any Advance or other obligations shall be effective
only upon an entry with respect thereto being made in the Register.

(d) Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Note subject to such assignment and payment of the
processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
parties thereto.

 

56



--------------------------------------------------------------------------------

(e) Each Lender may sell participations to one or more Persons (each a
“Participant”) in all or a portion of its rights, obligations or rights and
obligations under this Agreement (including all or a portion of its Commitment
or its Advances); provided, however, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of Sections 2.16 and 2.17
and the right of set-off contained in Section 2.20, and (iv) the Borrower shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower hereunder owing
to such Lender and to approve any amendment, modification, or waiver of any
provision of this Agreement (other than amendments, modifications, or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Advances or Notes, extending any scheduled principal payment date or
date fixed for the payment of interest on such Advances or Notes, or extending
its Commitment).

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time assign and pledge all or any portion of its Advances and its
Notes to any Federal Reserve Bank as collateral security pursuant to Regulation
A and any Operating Circular issued by such Federal Reserve Bank. No such
assignment shall release the assigning Lender from its obligations hereunder.

(h) Any Lender may furnish any information concerning the Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and Participants), subject, however, to the
provisions of Section 7.06 hereof.

Section 7.06 Confidentiality. The Administrative Agent and each Lender (each, a
“Lending Party”) agrees to keep confidential any information furnished or made
available to it by or on behalf of the Borrower and the Parent pursuant to this
Agreement; provided that nothing herein shall prevent any Lending Party from
disclosing such information (a) on a confidential basis to any other Lending
Party or any Affiliate of any Lending Party, or any officer, director, employee,
agent, or advisor of any Lending Party or Affiliate of any Lending Party, (b) on
a confidential basis to any other Person if reasonably incidental to the
administration of this Agreement or the other Loan Documents, (c) as required by
any law, rule, or regulation, (d) upon the order of any court or administrative
agency, (e) upon the request or demand of any regulatory agency or authority,
(f) that is or becomes available to the public or that is or becomes available
to any Lending Party other than as a result of a disclosure by any Lending Party
prohibited by this Agreement, (g) in connection with any litigation to which
such Lending Party or any of its Affiliates may be a party, (h) to the extent
necessary in connection with the exercise of any remedy under this Agreement or
any other Loan Document, (i) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (j) to any direct
or indirect contractual counterparty in

 

57



--------------------------------------------------------------------------------

Swap Agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty (i) has been approved in writing by the Borrower or the Parent, as
applicable, and (ii) agrees in a writing enforceable by the Borrower or the
Parent, as applicable, to be bound by the provisions of this Section 7.06), and
(k) subject to provisions substantially similar to those contained in this
Section 7.06, to any actual or proposed Participant or assignee.

Section 7.07 Representation by Lender. Each Lender hereby represents that it is
a commercial lender or financial institution which makes loans in the ordinary
course of its business and that it will make its Advances hereunder for its own
account in the ordinary course of such business; provided that, subject to
Section 7.05 of this Agreement, the disposition of the Advances and the Notes
held by such Lender shall at all times be within its exclusive control.

Section 7.08 Governing Law. This Agreement and the Notes shall be construed in
accordance with and governed by the law of the State of New York.

Section 7.09 Consent to Jurisdiction; Waiver of Jury Trial.

(a) The Borrower (i) submits to personal jurisdiction in the State of New York,
the courts thereof and the United States District Courts sitting in the City of
New York, for the enforcement of this Agreement and the other Loan Documents and
(ii) waives any and all personal rights under the law of any jurisdiction to
object on any basis (including, without limitation, inconvenience of forum) to
jurisdiction or venue within New York City and the State of New York for the
purpose of litigation to enforce this Agreement and the other Loan Documents.
Nothing herein contained, however, shall prevent the Borrower or any Lender from
bringing any action or exercising any rights within any other state or
jurisdiction.

(b) THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE LENDERS, THE BORROWER OR THE PARENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS
ENTERING INTO THIS AGREEMENT.

Section 7.10 Interpretation. No provision of this Agreement or any other Loan
Document shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or dictated such
provision.

Section 7.11 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 7.12 Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the parties hereto and
thereto in respect

 

58



--------------------------------------------------------------------------------

of the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties or any of them
in respect of such transactions.

Section 7.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

ARTICLE VIII

AGENCY PROVISIONS

Section 8.01 Appointment. Each Lender hereby designates and appoints JPMorgan
Chase Bank, N.A., as Administrative Agent of such Lender to act as specified
herein and the other Loan Documents, and each such Lender hereby authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated by the terms hereof and of the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere
herein and in the other Loan Documents, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any of the other Loan Documents, or shall
otherwise exist against the Administrative Agent. The provisions of this Section
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor the Parent shall have any rights as a third party
beneficiary of the provisions hereof. In performing its functions and duties
under this Agreement and the other Loan Documents, the Administrative Agent
shall act solely as Administrative Agent of the Lenders and, does not assume and
shall not be deemed to have assumed any obligation or relationship of agency or
trust with or for the Borrower, the Parent or any of their respective
Affiliates.

Section 8.02 Delegation of Duties. The Administrative Agent may execute any of
its duties hereunder or under the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 8.03 Exculpatory Provisions. The Administrative Agent and its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall not be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection herewith or in connection with any of the other
Loan Documents (except for its or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or the
Parent contained herein or in any of the other Loan Documents or in any
certificate, report, document, financial

 

59



--------------------------------------------------------------------------------

statement or other written or oral statement referred to or provided for in, or
received by the Administrative Agent under or in connection herewith or in
connection with the other Loan Documents, or enforceability or sufficiency
therefor of any of the other Loan Documents, or for any failure of the Borrower
or the Parent to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement, or any of the other Loan Documents or for any
representations, warranties, recitals or statements made herein or therein or
made by the Borrower or the Parent in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower or the
Parent to the Administrative Agent or any Lender or be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained herein or therein or as to the use
of the proceeds of the Advances or of the existence or possible existence of any
Default or Event of Default or to inspect the properties, books or records of
the Borrower, the Parent or any of their respective Affiliates.

Section 8.04 Reliance on Communications. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
statement, order or other document or conversation believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of their
respective interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 7.05 hereof. The Administrative
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or under any of the other Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder or under any of the other Loan Documents in accordance with a request
of the Required Lenders (or to the extent specifically provided in Section 7.04,
all the Lenders) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

Section 8.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender, the
Borrower or the Parent referring to the Loan Document, describing such Default
or Event of Default and stating that such notice is a “notice of default.” In
the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders.

 

60



--------------------------------------------------------------------------------

Section 8.06 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that each of the Administrative Agent and its officers,
directors, employees, agents, attorneys-in-fact or affiliates has not made any
representations or warranties to it and that no act by the Administrative Agent
or any affiliate thereof hereinafter taken, including any review of the affairs
of the Borrower, the Parent or any of their respective Affiliates, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower, the Parent or their respective Affiliates and
made its own decision to make its Advances hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Borrower,
the Parent and their respective Affiliates. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of the Borrower, the Parent or their
respective Affiliates which may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such and each of its directors, officers, employees and
agents (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitments (or if the Commitments have expired or been terminated, in
accordance with the respective principal amounts of outstanding Advances of the
Lenders), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including without limitation at
any time following the final payment of all of the obligations of the Borrower
hereunder and under the other Loan Documents) be imposed on, incurred by or
asserted against the Administrative Agent in its capacity as such in any way
relating to or arising out of this Agreement or the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent in its capacity as such under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent in its capacity as
such. If any indemnity furnished to the Administrative Agent for any purpose
shall, in the opinion of the Administrative Agent, be insufficient or become
impaired, the Administrative Agent may call for additional indemnity and cease,
or not commence, to do the acts indemnified against until such additional
indemnity is furnished (which additional indemnity shall be furnished in
accordance with the terms of this

 

61



--------------------------------------------------------------------------------

Section 8.07). The agreements in this Section shall survive the repayment of the
Advances, the expiry of all Letters of Credit, the repayment of all other
obligations under the Loan Documents and the termination of the Commitments
hereunder.

Section 8.08 Administrative Agent in its Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower, the Parent, their respective
Subsidiaries or their respective Affiliates as though the Administrative Agent
were not the Administrative Agent hereunder. With respect to the Advances and
all obligations of the Borrower and the Parent hereunder and under the other
Loan Documents, the Administrative Agent shall have the same rights and powers
under this Advance Agreement as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

Section 8.09 Successor Agent. The Administrative Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders, with any such
resignation or removal to become effective only upon the appointment of a
successor Administrative Agent pursuant to this Section 8.09. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent. Such successor shall be subject to the approval
of the Borrower, such approval not to be unreasonably withheld or delayed;
provided that such approval shall not be necessary if at the time such successor
is appointed there shall have occurred and be continuing an Event of Default
described in Section 6.01 (a), (g) or (h). If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a Lender
or shall be another commercial bank or trust company organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $400,000,000. Such successor shall be subject to
the approval of the Borrower, such approval not to be unreasonably withheld or
delayed; provided that such approval shall not be necessary if at the time such
successor is appointed there shall have occurred and be continuing an Event of
Default described in Section 6.01(a), (g) or (h). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent, shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

Section 8.10 Other Agents. Neither Co-Lead Arranger nor any Lender identified as
an “Agent” (other than the Administrative Agent) shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any other Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

 

62



--------------------------------------------------------------------------------

ARTICLE IX

ACKNOWLEDGEMENT

Section 9.01 Parent. The Parent hereby acknowledges that (a) amounts owing by
the Borrower under this Agreement will constitute “Debt” under the Support
Agreement and (b) this Agreement contains representations and warranties and
covenants that relate to the Parent and that a breach of any of those
representations or warranties, or a failure by the Borrower to comply with such
covenants, could result in an Event of Default under this Agreement.
Notwithstanding the acknowledgement contained in this Section 9.01, each of the
Administrative Agent, each LC Issuing Bank, the Swing Line Bank and each Lender
acknowledges and agrees that it will have no recourse against the Parent under
this Agreement, and the rights and remedies of the Administrative Agent, each LC
Issuing Bank, the Swing Line Bank and each Lender against Parent shall be solely
pursuant to and in accordance with the Support Agreement.

[Remainder of Page Intentionally Left Blank]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

AMERICAN WATER CAPITAL CORP.

By:

 

/s/ James M. Kalinovich

Name:

  James M. Kalinovich

Title:

  Treasurer

Address for Notices:

1025 Laurel Oak Road

Voorhees, NJ 08043

Attention: Treasurer

Telecopy number: 856.566.4004

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

PARENT: Acknowledged and agreed solely as to Section 9.01 of the Credit
Agreement. AMERICAN WATER WORKS COMPANY, INC.

By

 

/s/ James M. Kalinovich

Name:

  James M. Kalinovich

Title:

  Treasurer

Address for Notices:

1025 Laurel Oak Road

Voorhees, NJ 08043

Attention: Treasurer

Telecopy number: 856.566.4004

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, as an LC Issuing Bank, and as a Lender

By

 

/s/ Peter M. Hayes

Name:

  Peter M. Hayes

Title:

  Vice President

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A.

as Syndication Agent and as a Lender

By  

/s/ Amit Vasani

Name:   Amit Vasani Title:   Vice President

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By  

/s/ Stephen E. Stambaugh

Name:   Stephen E. Stambaugh Title:   Senior Vice President

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE, Cayman Islands Branch By  

/s/ Sarah Wu

Name:   Sarah Wu Title:   Director By  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Associate

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation) By  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA By  

/s/ David Millett

Name:   David Millett Title:   Vice President

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK By  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:  

Authorized Signatory

Morgan Stanley Bank

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:  

Director

Banking Products Services, US

By  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:  

Associate Director

Banking Products Services, US

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

CoBank, ACB By  

/s/ David Dornbirer

Name:   David Dornbirer Title:   Vice President

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By  

/s/ Meredith Jermann

Name:   Meredith Jermann Title:   Vice President

AMERICAN WATER CAPITAL CORP. CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule I - Schedule of Lenders

 

Name of Lender

   Commitment    Pro Rata
Percentage
(Expressed as a
decimal)   

Domestic Lending Office

  

Eurodollar
Lending Office

JPMorgan Chase

Bank, N.A.

   $ 115,000,000    0.14375    JPMorgan Chase Bank, N.A. 
JPMorgan Loan Services
1111 Fannin Street, 10th Floor
Houston, TX 77002
Telecopy: 713-750-2666    Same as Domestic Lending Office Citibank, N.A.    $
115,000,000    0.14375    Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Telecopy: (646) 291-1865    Citibank, N.A. 399 Park Avenue New York, NY 10043
Citizens Bank of Pennsylvania    $ 80,000,000    0.10000   

Citizens Bank of Pennsylvania
3025 Chemical Rd.
Suite 300

Plymouth Meeting, PA 19462
Telecopy: 610-941-4136

   Same as Domestic Lending Office Credit Suisse, Cayman Islands Branch    $
80,000,000    0.10000   

Credit Suisse, Cayman Islands
Branch

11 Madison Avenue
New York, NY 10010
Telecopy: 212-743-2042

   Same as Domestic Lending Office

William Street

Commitment

Corporation

   $ 80,000,000    0.10000    William Street Commitment
Corporation
Goldman, Sachs & Co.
1 New York Plaza
New York, NY 10004
Telecopy: 212-256-4414    Same as Domestic Lending Office Merrill Lynch Bank USA
   $ 80,000,000    0.10000   

Merrill Lynch Bank USA
15 West South Temple
Suite 300

Salt Lake City, Utah 84101
Telecopy: 801-531-7470

   Same as Domestic Lending Office Morgan Stanley Bank    $ 80,000,000   
0.10000    Morgan Stanley Bank
One Pierrepont Plaza, 7th Floor
300 Cadman Plaza West
Brooklyn, NY 11201
Telecopy: 718-754-7249 / 7250    Same as Domestic Lending Office



--------------------------------------------------------------------------------

UBS Loan Finance LLC    $ 80,000,000    0.10000    UBS Loan Finance LLC
677 Washington Boulevard
Stamford Connecticut 06901
Telecopy: 203-719-3888    Same as Domestic Lending Office CoBANK, ACB    $
50,000,000    0.06250    CoBANK ACB
5500 S. Quebec St.
Greenwood Village, CO 80111
Telecopy: 303-740-4021    Same as Domestic Lending Office

PNC Bank,

National

Association

   $ 40,000,000    0.05000    PNC Bank, National Association
1600 Market St. F2-F070-22-2
Philadelphia, PA 19102
Telecopy: 215-585-6987    Same as Domestic Lending Office Total    $ 800,000,000
        



--------------------------------------------------------------------------------

SCHEDULE II

SIGNIFICANT SUBSIDIARIES

 

Entity

   Jurisdiction of
Organization   

Owner(s)

   Ownership
Percentage  

American Water Capital Corp.

   DE    American Water Works Company, Inc.    100 % 

New Jersey-American Water Company, Inc.

   NJ    American Water Works Company, Inc.    100 % 

Pennsylvania-American Water Company

   PA    American Water Works Company, Inc.    96.5 % 

Illinois-American Water Company

   IL    American Water Works Company, Inc.    100 % 

Missouri-American Water Company

   MO    American Water Works Company, Inc.    100 % 



--------------------------------------------------------------------------------

SCHEDULE 2.04(j)

LETTERS OF CREDIT

 

Applicant

   Issuers    Bank
Reference    Date
Issued    Beneficiary    Transaction
Type    Currency    Amount    US $
Equivalent    Expiration
Date    Project Liberty Water Company    PNC Bank    A-310400    06/01/1998   
City of Elizabeth    Letter of Credit    USD$      10,000,000    10,000,000   
07/31/2007    Applied Water Management    PNC Bank    S-218771NJY    06/28/1999
   Warren Township
Sewage    Letter of Credit    USD$      250,000    250,000    05/30/2007   
renewable for 1 year                                                       
10,250,000    10,250,000                                         OMI/ Thames
Water Stockton Inc.    Citizens Bank    S903731    08/14/2006    City of
Stockton    Letter of Credit    USD$      1,750,000    1,750,000    10/31/2006
   OMI/ Thames Water Stockton Inc.    Citizens Bank    S902509    06/03/2005   
City of Stockton    Letter of Credit    USD$      10,550,000    10,550,000   
09/30/2006    Glen Elais                                                       
12,300,000    12,300,000                                         AWK f/b/o AWS
   JPMorgan Chase    T-225555    10/23/2002    Municipality of Niagara    Letter
of Credit    C$      1,000,000    906,100    10/23/2006    AWK f/b/o AWS   
JPMorgan Chase    T-249914    07/01/2004    City of Hamilton    Letter of Credit
   C$      100,000    90,610    07/01/2007    Bid LoC AWK f/b/o AWS    JPMorgan
Chase    T-220727    12/27/2001    City of London    Letter of Credit    C$     
5,000,000    4,530,500    12/31/2011    Joint Boards
Contracts AWK f/b/o AWS    JPMorgan Chase    T-221006    02/15/2002    Township
of Oro-
Medonte    Letter of Credit    C$      363,600    329,458    01/08/2007    AWK
f/b/o AWS    JPMorgan Chase    T-222566    04/02/2002    Fulton County Bd of
Commissioners    Letter of Credit    USD$      5,000,000    5,000,000   
03/01/2007    AWK f/b/o AWS    JPMorgan Chase    T-224153    04/10/2002    The
Regional
Municipality of Halton    Letter of Credit    C$      250,000    226,525   
01/08/2007    AWK f/b/o AWS    JPMorgan Chase    T-225554    06/26/2002   
Glen Angus Pumping Ltd    Letter of Credit    C$      420,000    380,562   
12/09/2006    Markum PS AWK f/b/o AWS    JPMorgan Chase    T-226022   
07/01/2002    Independent Electric
Market Operator    Letter of Credit    C$      423,149    383,415    12/31/2011
   Joint Boards
Contracts AWK f/b/o AWS    JPMorgan Chase    T-225604    07/19/2002    Ministry
of the
Environment    Letter of Credit    C$      210,000    190,281    05/14/2007   
AWK f/b/o AWS    JPMorgan Chase    T-237070    04/23/2003    Orange County   
Letter of Credit    USD$      5,000    5,000    04/23/2007    AWK f/b/o AWS   
JPMorgan Chase    T-237737    06/17/2003    Waterbury    Letter of Credit   
USD$      516,000    516,000    12/31/2007    AWK f/b/o AWS    JPMorgan Chase   
00332647    08/11/2003    City of Phoenix - CTCS-
628494    Letter of Credit    USD$      20,000,000    20,000,000    08/11/2007
   per Quarendon AWK f/b/o AWS    JPMorgan Chase    P-243590    12/31/2003   
Ontario Muni Employees
Retirement Sys.    Letter of Credit    C$      121,000    109,638    12/31/2007
   Hamilton Group
Pension AWK f/b/o AWS    JPMorgan Chase    P-246297    03/23/2004    Zurich
American
Insurance Company    Letter of Credit    USD$      50,000    50,000   
07/01/2007    AWK f/b/o AWS    JPMorgan Chase    P-617124    12/13/2004    City
of Hamilton    Letter of Credit    CAD$      500,000    453,050    12/31/2007   
AWK f/b/o AWS    JPMorgan Chase    P-617600    12/22/2004    City of Sioux City,
Iowa    Letter of Credit    USD$      6,670,000    6,670,000    12/31/2007   
AWK f/b/o AWS    JPMorgan Chase    T-221040    01/14/2002    Village of Glenview
   Letter of Credit    USD$      1,509,700    1,509,700    12/01/2012    yearly
decrease in
face- AWK f/b/o AWS    JPMorgan Chase    TPTS-643674    07/07/2005    City of
Champaign    Letter of Credit    USD$      40,000    40,000    07/07/2007   
.625% plus per
annum AWK f/b/o AWS    JPMorgan Chase    TPTS-643679    07/07/2005    City of
Urbana    Letter of Credit    USD$      20,000    20,000    07/07/2007         
                                                 42,198,449    41,410,839      
                                 



--------------------------------------------------------------------------------

SCHEDULE 5.02(h)

EXISTING DEBT

 

     Int Rate     Maturity    Balance

AMERICAN WATER CAPITAL CORP.

   6.87 %    03/29/2011    $ 148,770,000    4.92 %    11/06/2006    $
1,048,500,000      09/30/2014    $ 25,000,000    Auction      09/01/2018    $
18,250,000      03/15/2019    $ 17,950,000      09/01/2028    $ 10,635,000     
07/01/2031    $ 16,700,000      05/01/2032    $ 23,325,000    5.65 %   
06/12/2007    $ 170,000,000    4 %    12/01/2008    $ 100,000,000    6.05 %   
12/01/2033    $ 35,000,000    4.75 %    03/01/2014    $ 113,000,000    5.8 %   
03/01/2034    $ 10,000,000    5.9 %    09/30/2034    $ 50,300,000    5.41625 % 
  03/18/2015    $ 75,000,000            

AMERICAN WATER CAPITAL CORP. Total

        $ 1,862,430,000            

AMERICAN WATER WORKS CO.

   4.92 %    11/06/2006    $ 150,000,000            

AMERICAN WATER WORKS CO. Total

        $ 150,000,000            

ARIZONA

   Auction      05/01/2015    $ 8,560,000    7.122 %    08/15/2008    $
4,821,000    6.26 %    09/01/2012    $ 41,323    7.18 %    08/01/2015    $
81,342    5.76 %    08/01/2013    $ 23,350            

ARIZONA Total

      $ 13,527,015            

CALIFORNIA

   9.71 %    06/01/2020    $ 7,520,000    9.22 %    06/01/2021    $ 12,199,000
   6.76 %    12/01/2023    $ 10,027,000      12/01/2033    $ 9,919,000    7.33
%    05/01/2026    $ 10,616,000    2.4175 %    07/01/2027    $ 1,965,956        
   

CALIFORNIA Total

        $ 52,246,956            

HAWAII

   7.61 %    12/31/2007    $ 9,558,000            

HAWAII Total

        $ 9,558,000            

ILLINOIS

   Auction      03/01/2032    $ 24,860,000    9.22 %    12/01/2009    $
3,466,900    9.625 %    02/01/2019    $ 7,101,200    5.15 %    08/01/2023    $
5,880,000    5 %    02/01/2028    $ 17,954,700    5.1 %    06/01/2029    $
31,234,000    5.5 %    12/01/2026    $ 7,483,000    9.87 %    12/01/2013    $
3,256,249    2.57 %    05/15/2024    $ 1,488,890            

ILLINOIS Total

        $ 102,724,939            



--------------------------------------------------------------------------------

SCHEDULE 5.02(h)

EXISTING DEBT

 

     Int Rate     Maturity    Balance

INDIANA

   5.9 %    09/01/2022    $ 10,142,700      06/01/2026    $ 8,904,000    5 %   
12/01/2008    $ 7,520,600    7.3 %    03/01/2008    $ 2,537,000    8.98 %   
03/01/2010    $ 8,188,000    7.38 %    09/01/2015    $ 13,673,000    7.45 %   
09/01/2015    $ 32,042,000    5.35 %    09/01/2023    $ 8,050,000    7.11 %   
05/01/2024    $ 16,153,000    7.8 %    07/01/2027    $ 11,073,000    7.49 %   
07/01/2007    $ 10,599,000    6.845 %    07/01/2028    $ 19,132,000    6.9 %   
07/01/2009    $ 21,390,000    6.99 %    01/01/2024    $ 9,274,000    2.9 %   
01/01/2021    $ 330,000      07/01/2021    $ 832,000            

INDIANA Total

        $ 179,840,300            

IOWA

   7.26 %    01/01/2034    $ 5,437,000    9.19 %    03/01/2031    $ 13,978,000
   7.86 %    06/01/2010    $ 3,327,000    7.83 %    08/01/2026    $ 4,140,000   
6.59 %    06/01/2013    $ 2,152,000    3.53 %    06/01/2021    $ 858,000    3.84
%    06/01/2021    $ 424,000            

IOWA Total

        $ 30,316,000            

KENTUCKY

   6.99 %    06/01/2028    $ 9,191,000    6.96 %    12/01/2023    $ 7,245,000   
7.15 %    02/01/2027    $ 7,787,000            

KENTUCKY Total

        $ 24,223,000            

LONG ISLAND

   8.46 %    12/01/2022    $ 9,651,700    5.25 %    08/01/2027    $ 13,913,100
   4.9 %    10/01/2034    $ 16,000,000            

LONG ISLAND Total

        $ 39,564,800            

MARYLAND

   6.94 %    06/01/2029    $ 1,355,000    7.84 %    09/01/2026    $ 1,120,000   
        

MARYLAND Total

        $ 2,475,000            

MISSOURI

   5.9 %    03/01/2030    $ 30,136,300    5 %    02/01/2028    $ 4,511,300     
11/01/2028    $ 18,893,100      03/01/2029    $ 40,211,000    5.1 %   
03/01/2028    $ 25,112,900    5.5 %    01/01/2023    $ 5,131,000      02/01/2023
   $ 15,806,000



--------------------------------------------------------------------------------

SCHEDULE 5.02(h)

EXISTING DEBT

 

     Int Rate     Maturity    Balance      11/01/2026    $ 19,948,300    7.79 % 
  06/01/2027    $ 8,845,000    8.58 %    03/01/2025    $ 3,572,000    7.14 %   
03/01/2034    $ 12,658,000    5.85 %    07/01/2026    $ 6,091,400    5.2 %   
04/01/2032    $ 15,390,500    5.7 %    06/01/2025    $ 12,945,000    7.5 %   
05/01/2007    $ 15,522,000            

MISSOURI Total

        $ 234,773,800            

NEW JERSEY

   4.75 %    08/01/2021    $ 26,415,214      08/01/2022    $ 8,222,656    5.5 % 
  06/01/2023    $ 24,627,900    5.35 %    06/01/2023    $ 15,274,700    6 %   
05/01/2036    $ 46,707,900    5.25 %    11/01/2032    $ 20,630,500     
07/01/2038    $ 41,218,200    9.25 %    05/01/2020    $ 2,427,000    9.255 %   
05/01/2010    $ 10,513,000    10.06 %    03/01/2019    $ 25,415,000    7.17 %   
02/01/2024    $ 37,544,000    6.875 %    11/01/2034    $ 67,620,200    5.95 %   
11/01/2029    $ 36,388,200    5.375 %    05/01/2032    $ 62,093,700    5.125 % 
  04/01/2022    $ 35,485,400            

NEW JERSEY Total

        $ 460,583,570            

NEW MEXICO

   6.35 %    01/01/2016    $ 174,035            

NEW MEXICO Total

        $ 174,035            

OHIO

   7.18 %    02/01/2027    $ 4,687,000    6.95 %    04/01/2026    $ 5,142,000   
6.36 %    05/01/2008    $ 3,136,000    7.95 %    02/01/2012    $ 4,758,000     
      

OHIO Total

        $ 17,723,000            

PENNSYLVANIA

   9.71 %    08/01/2019    $ 18,143,900    5.1 %    09/01/2034    $ 30,000,000
   7.8 %    09/01/2026    $ 166,605,000    5.25 %    12/31/2007    $ 10,000   
8.58 %    12/01/2007    $ 40,988,000    6.78 %    11/01/2033    $ 37,781,000   
9.69 %    01/15/2021    $ 23,352,400    9.35 %    03/31/2008    $ 13,329,000   
8.82 %    11/01/2031    $ 10,933,700    8.51 %    11/01/2006    $ 1,197,600   
8.15 %    08/01/2025    $ 11,434,000    7.08 %    11/01/2017    $ 36,018,000   
5.05 %    06/01/2029    $ 24,029,800



--------------------------------------------------------------------------------

SCHEDULE 5.02(h)

EXISTING DEBT

 

     Int Rate     Maturity    Balance    3.6 %    12/01/2032    $ 13,165,000   
  01/01/2033    $ 80,000,000    4.8 %    08/01/2034    $ 39,940,000    4.95 %   
09/01/2034    $ 19,000,000    4.19 %    03/01/2009    $ 1,555,848    3.45 %   
03/01/2009    $ 1,264,637    1 %    03/01/2009    $ 9,510,258    3.25 %   
03/01/2009    $ 166,864    1.396 %    03/01/2009    $ 1,065,128    1.453 %   
03/01/2009    $ 3,172,565    1.409 %    03/01/2009    $ 1,618,225    1.619 %   
03/01/2009    $ 11,766,627    1.387 %    03/01/2009    $ 11,233,378    1.305 % 
  03/01/2009    $ 2,803,422    1.385 %    03/01/2009    $ 2,275,184            

PENNSYLVANIA Total

        $ 612,359,536            

TENNESSEE

   7.84 %    09/01/2026    $ 6,386,000    9.25 %    12/01/2019    $ 2,903,300   
6.5 %    06/01/2008    $ 6,816,000            

TENNESSEE Total

        $ 16,105,300            

VIRGINIA

   Variable      12/09/2035    $ 5,000,000    9.125 %    04/01/2021    $
4,887,000    7.03 %    11/01/2007    $ 3,154,000    6.72 %    11/01/2028    $
5,962,000    7.92 %    02/01/2030    $ 2,589,000            

VIRGINIA Total

        $ 21,592,000            

WEST VIRGINIA

   6.87 %    12/01/2033    $ 11,289,000    6.31 %    12/01/2008    $ 41,897,000
   6.81 %    12/01/2006    $ 11,000,000    6.85 %    12/01/2012    $ 21,586,000
   7.19 %    03/01/2027    $ 7,312,000    8.19 %    04/01/2025    $ 8,635,000   
9.06 %    11/01/2031    $ 16,852,000    7.54 %    04/01/2026    $ 11,980,000   
        

WEST VIRGINIA Total

        $ 130,551,000            

Grand Total

        $ 3,960,768,252

CAPITAL LEASE

 

Capital Lease

   AWE       $ 259,450    New Jersey       $ 1,048,414    Tennessee   
01/00/1900    $ 1,185,953



--------------------------------------------------------------------------------

SCHEDULE 5.02(h)

EXISTING DEBT

 

     Int Rate    Maturity    Balance

Capital Lease Total

   $ 2,493,817



--------------------------------------------------------------------------------

SCHEDULE 5.02(j)

PERMITTED DISPOSITIONS

Subsidiaries of Parent for sale:

 

  1. American Water Services Underground Infrastructure, Inc., (USA) EIN
76-0469163

 

  2. American Water Services Residuals Management, Inc., (USA) EIN 52-2062646

 

  3. Terratec Environmental, Ltd. (Canada) and Subsidiaries:

 

  a. Prism Berlie Ltd.

 

  b. Uniflo Ltd.

 

  i. Braemar Acres Ltd.



--------------------------------------------------------------------------------

SCHEDULE 6.01(e)

SPECIFIED DEFAULT AGREEMENTS

 

1. American Water Capital Corp Debt Agreements

 

  a. The Auction Rate Bond Due 9/1/2018 - $18,250,000

 

  b. The Auction Rate Bond Due 3/15/2019 - $17,950,000

 

  c. The Auction Rate Bond Due 9/1/2028 - $10,635,000

 

  d. The Auction Rate Bond Due 7/1/2031 - $ 16,700,000

 

  e. The Auction Rate Bond Due 5/1/2032 - $23,325,000

 

2. Arizona-American Water Debt Agreements

 

  a. The 7.122% Mortgage Bond Due 8/15/2008 - $4,821,000

 

  b. The Auction Rate Bond Due 5/1/2015 - $8,560,000

 

3. California-American Water Debt Agreements

 

  a. The 9.71% Mortgage Bond Due 6/1/2020 - $7,520,000

 

  b. The 9.22% Mortgage Bond Due 6/1/2021 - $12,199,000

 

  c. The 6.76% Mortgage Bond Due 12/1/2023 - $10,027,000

 

  d. The 6.76% Mortgage Bond Due 12/1/2033 - $9,919,000

 

  e. The 7.33% Mortgage Bond Due 5/1/2026 - $10,616,000

 

4. Illinois-American Water Debt Agreements

 

  a. The Auction Rate Bond Due 3/1/2032 - $24,860,000

 

5. Indiana-American Water Debt Agreements

 

  a. The 7.3% Mortgage Bond Due 3/1/2008 - $2,537,000

 

  b. The 8.98% Mortgage Bond Due 3/1/2010 - $8,188,000

 

  c. The 7.38% Mortgage Bond Due 9/1/2015 - $13,673,000

 

  d. The 7.45% Mortgage Bond Due 9/1/2015 - $32,042,000

 

  e. The 7.11% Mortgage Bond Due 5/1/2024 - $16,153,000

 

  f. The 7.8% Mortgage Bond Due 7/1/2027 - $11,073,000

 

  g. The 7.49% Mortgage Bond Due 7/1/2007 - $10,599,000

 

  h. The 6.845% Mortgage Bond Due 7/1/2028 - $19,132,000

 

  i. The 6.9% Mortgage Bond Due 7/1/2009 - $21,390,000

 

  j. The 6.99% Mortgage Bond Due 1/1/2024 - $9,274,000

 

  k. The 2.9% Mortgage Bond Due 1/1/2021 - $330,000

 

  1. The 2.9% Mortgage Bond Due 7/1/2021 - $832,000

 

6. Missouri-American Water Debt Agreements

 

  a. The 7.79% Mortgage Bond Due 6/1/2027 - $8,845,000

 

  b. The 8.58% Mortgage Bond Due 3/1/2025 - $3,572,000

 

  c. The 7.14% Mortgage Bond Due 3/1/2034 - $12,658,000

 

  d. The 7.5% Mortgage Bond Due 5/1/2007 - $15,522,000



--------------------------------------------------------------------------------

7. Ohio-American Water Debt Agreements

 

  a. The 7.18% Mortgage Bond Due 2/1/2027 - $4,687,000

 

  b. The 6.95% Mortgage Bond Due 4/1/2026 - $5,142,000

 

  c. The 6.36% Mortgage Bond Due 5/1/2008 - $3,136,000

 

  d. The 7.95% Mortgage Bond Due 2/1/2012 - $4,758,000



--------------------------------------------------------------------------------

EXHIBIT A

(to the Credit Agreement)

FORM OF NOTICE OF BORROWING

JPMorgan Chase Bank, N.A., as Administrative Agent [and Swing Line Bank]1

for the Lenders party

to the Credit Agreement

referred to below

Attention: Bank Loan Syndications

[Date]

Ladies and Gentlemen:

The undersigned, American Water Capital Corp., refers to the Credit Agreement,
dated as of [ ], 2006 (as amended or modified from time to time, the “Credit
Agreement” the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to [Section 2.02(b)] [Section 2.03(a)] of the Credit
Agreement that the undersigned hereby requests a Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by [Section 2.02(a)]
[Section 2.03(a)] of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 20    .

(ii) The aggregate amount of the Proposed Borrowing is $            .

(iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances][Eurodollar Rate Advances].2

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is month[s].]3

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) all representations and warranties of the Borrower contained in Article IV
of the Credit Agreement (other than the representations and warranties set forth
in Sections 4.04 and 4.05(b)) are true in all material respects as if made on
and as of the date

 

1 Include for Swing Line Borrowings.

2 Omit for Swing Line Borrowings.

3 The duration shall be subject to the provisions of the definition of “Interest
Period” in Article I of the Credit Agreement.

 

A-1



--------------------------------------------------------------------------------

of the Proposed Borrowing (other than with respect to any representation and
warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date);

(B) immediately prior to and immediately after such Proposed Borrowing, no
Default or Event of Default under the Credit Agreement will have occurred and be
continuing; and

(C) immediately after such Proposed Borrowing, the Outstanding Credits will not
exceed the aggregate Commitment.

 

Very truly yours, AMERICAN WATER CAPITAL CORP. By  

 

  Name:     Title:  

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

(to the Credit Agreement)

FORM OF REQUEST FOR ISSUANCE

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders party

to the Credit Agreement

referred to below

Attention: Bank Loan Syndications

[        ], as LC Issuing Bank

[Date]

Ladies and Gentlemen:

The undersigned, American Water Capital Corp., refers to the Credit Agreement,
dated as of [    ], 2006 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent for said Lenders, and hereby gives you notice
pursuant to Section 2.04(b) of the Credit Agreement that the undersigned hereby
requests the [issuance] [extension] [modification] [amendment] [of Letter of
Credit No.             , issued              (the “Specified Letter of Credit”)]
of a Letter of Credit (the “Specified Letter of Credit”) in accordance with the
following terms:

(i) the LC Issuing Bank is                     ;

(ii) the requested date of [issuance] [extension] [modification] [amendment] of
the Specified Letter of Credit (which is a Business Day) is
                    ;

(iii) the expiration date of the Specified Letter of Credit requested hereby is
                     ;1

(iv) the requested stated amount of the Specified Letter of Credit is
                     ;2

(v) the beneficiary of the Specified Letter of Credit is                     ,
with an address at                     ; and

(vi) the conditions under which a drawing may be made under the Specified Letter
of Credit are as follows:                     ; and 3

 

1 Expiry date shall be subject to the provisions of Section 2.04(b) of the
Credit Agreement.

2 Must be minimum $1,000,000.

 

B-1



--------------------------------------------------------------------------------

[(vii) the Specified Letter of Credit is to be [extended] [modified] [amended]
as follows: ; and]4

(    ) any other additional conditions are as follows:
                            .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the [issuance] [extension]
[modification] [amendment] of the Specified Letter of Credit:

(A) all representations and warranties of the Borrower contained in Article IV
of the Credit Agreement (other than the representations and warranties set forth
in Sections 4.04 and 4.05(b)) are true in all material respects;

(B) immediately prior to and immediately after such proposed [issuance]
[extension] [modification] [amendment], no Default or Event of Default under the
Credit Agreement will have occurred and be continuing; and

(C) immediately after such proposed [issuance] [extension] [modification]
[amendment], the Outstanding Credits will not exceed the aggregate Commitment.

 

AMERICAN WATER CAPITAL CORP. By  

 

  Name:     Title:  

 

Consented to as of the date5

first above written:

[NAME OF LETTER OF CREDIT BENEFICIARY] By  

 

  Name:     Title:  

 

3

Insert for an issuance of a new Letter of Credit.

4

Insert for an extension, modification or amendment.

5

Necessary only for a modification or amendment.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

(to the Credit Agreement)

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement, dated as of [        ], 2006 as
amended or modified from time to time (the “Credit Agreement”, the terms defined
therein being used herein as therein defined), among American Water Capital
Corp. (the “Borrower”), the Lenders named therein, and JPMorgan Chase Bank, N.A.
as Administrative Agent for said Lenders.

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, an interest in and to the Assignor’s
rights and obligations under the Credit Agreement as of the date hereof equal to
the percentage interest specified on Schedule 1 hereto of all outstanding rights
and obligations under the Credit Agreement. After giving effect to such sale and
assignment, the Assignee’s Commitment and the amount of the Advances owing to
the Assignee will be as set forth on Schedule 1 hereto.

The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

The Assignee (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 4.05
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon me
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.17 of the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

Following the execution of this Assignment and Acceptance, it[, and the fee set
forth in Section 7.05(b) of the Credit Agreement,]1 will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent
The effective date for this Assignment and Acceptance (the “Effective Date”)
shall be the date of acceptance hereof by the Administrative Agent, unless
otherwise specified on Schedule 1 hereto.

Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

This Assignment and Acceptance may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

Accepted and Approved this

     day of             , 20    

 

JPMorgan Chase Bank, N.A., as Administrative Agent By  

 

Approved this      day of             , 20    

 

1 Omit for assignments pursuant to Section 7.05(f).

 

C-2



--------------------------------------------------------------------------------

[AMERICAN WATER CAPITAL CORP. By  

 

Approved this      day of              ,20    ]2

  

 

2 Insert if approval is required.

 

C-3



--------------------------------------------------------------------------------

Schedule

to

Assignment and Acceptance

 

(i)

   Assignor’s Commitments prior to Assignment and Acceptance:   
$                    

(ii)

   Amount of Commitment assigned by Assignor:    $                    

(iii)

   [Assignor’s remaining Commitment:    $                    ]

(iv)

   Percentage interest assigned by Assignor:                          %

(v)

   Assignee’s Commitment:    $                    (assigned hereunder)      
[$                    (original Commitment)]      
$                    (assigned hereunder)

(vi)

   Aggregate outstanding principal amount of Advances assigned by Assignor:   
$                    

(vii)

   Effective Date:                          , 20    



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR], as Assignor By  

 

Date:                 , 20     [NAME OF ASSIGNEE], as Assignee By  

 

Date:                 , 20    

Domestic Lending Office:

            [Address]

Eurodollar Lending Office:

            [Address]



--------------------------------------------------------------------------------

EXHIBIT D

(to the Credit Agreement)

FORM OF NOTE

 

$U.S. [    ]    [    ], 2006

FOR VALUE RECEIVED, the undersigned, AMERICAN WATER CAPITAL CORP., a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to [LENDER] (the “Lender”)
for the account of its applicable Lending Office on the Termination Date (each
as defined in the Credit Agreement referred to below) the principal sum of
$[    ] or, if less, the aggregate principal amount of the Advances made by the
Lender to the Borrower pursuant to the Credit Agreement, dated as of         
[    ], 2006 (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
Borrower, the Lenders named therein and JPMorgan Chase Bank, N.A., as
Administrative Agent for said Lenders.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, as Administrative Agent, at
                                , into such account as the Administrative Agent
may from time to time designate, in same day funds. Each Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
promissory note.

This promissory note is entitled to the benefits of the Credit Agreement. The
Credit Agreement, among other things, (i) provides for the making of Advances by
the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this promissory note and the entries made in the accounts maintained pursuant to
Section 2.07 and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

 

AMERICAN WATER CAPITAL CORP. By  

 

  Name:   Title:

 

D-1



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of Principal

Paid or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                                                                               
               

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

(to the Credit Agreement)

FORM OF FINANCIAL SERVICES AGREEMENT

THIS AGREEMENT, dated as of [INSERT DATE], by and between [INSERT NAME OF
BORROWER] (the “Company”) and American Water Capital Corp. (“AWCC”).

B A C K G R O U N D

The Company currently performs its own financial services.

However, the Company has determined that it can obtain these services more
efficiently through the consolidation of certain necessary management and staff
functions with those performed for other entities that may enter into agreement
with AWCC substantially similar to this one (“Co-Participants”).

AWCC is dedicated to performing such consolidated functions.

Accordingly, the parties have determined to enter into this Agreement for the
provision of financial services by AWCC to the Company and for the proper
determination and allocation of the costs of providing such services.

Therefore, the parties agree as follows:

A G R E E M E N T

1. Services. AWCC will provide, either directly or through arrangements with
third parties for the benefit of the Company, such financial services as the
Company and AWCC may from time to time agree, including but not limited to those
more fully described in Appendix I attached to this Agreement.

2. Costs. In consideration of the provision of the services contemplated by
paragraph 1, the Company agrees to pay AWCC a portion of the costs and
appropriate overhead incurred by AWCC in providing those services, as follows.
The costs incurred by AWCC in connection with its bank credit lines and
short-term public borrowings will be divided among the Co-Participants in
proportion to the maximum principal amount that each Co-Participant requests be
made available to it during the course of a year. The costs incurred by AWCC in
connection with each long-term borrowing by AWCC will be divided among each
Co-Participant in proportion to the principal amount of that borrowing that is
loaned to that Co-Participant. AWCC’s overhead will be allocated among the
Co-Participants in the same proportion as each Co-Participant’s long-term and
maximum, requested short-term borrowings and investments in a calendar year bear
to all of the long and maximum short-term borrowings and investments by all
Co-Participants during the same year.



--------------------------------------------------------------------------------

3. Statements. AWCC will prepare and deliver to the Company monthly statements
of the services provided by AWCC and amounts payable to AWCC, giving effect to
all the provisions of this Agreement. The Company shall pay the net amount shown
on its statement within thirty (30) days after the billing date.

4. Inspection. Upon reasonable notice, AWCC will make available to the Company
for its inspection AWCC’s books, records, bills, accounts and any other
documents which describe or support the costs allocated to the Company under
this Agreement.

5. Obligations Not Joint. AWCC and the Company expressly agree: (a) that the
obligations of the Company and each Co-Participant to AWCC are several and not
joint; (b) that the Company will not be responsible to any Co-Participant, to
AWCC or to any assignee or creditor of AWCC for any payment in excess of
payments due by the Company to AWCC under this Agreement or a Note in the form
attached to this Agreement; and (c) that no Co-Participant will be responsible
to the Company, to any other Co-Participant, to AWCC or to any assignee or
creditor of AWCC for any payment in excess of payments due by that
Co-Participant to AWCC under any agreement substantially similar to this
Agreement or under any Note attached to that other agreement. AWCC covenants and
agrees that it will require, as a condition to its entering into any such other
agreement with a Co-Participant, that such other agreement contains the same
provision as that contained in the immediately preceding sentence.

6. Notes. The Company’s borrowings under this Agreement will be evidenced by one
or more promissory notes in the form of Exhibit A or Exhibit B attached to this
Agreement.

7. Non-Exclusivity. Nothing in this Agreement prohibits or restricts the Company
from borrowing from third parties, or obtaining services described in this
Agreement from third parties, whenever and on whatever terms it deems
appropriate.

8. Effectiveness. This Agreement shall be effective as of , provided that, if
prior approval by the regulatory commission of any jurisdiction is required
before this Agreement may become effective as to the Company, or before AWCC may
provide a particular service hereunder to the Company, this Agreement shall not
be effective as to the Company or as to that service, as the case may be, unless
and until the required approval has been obtained. Unless and until this
Agreement becomes effective as to the Company in whole or in part, the Company
shall not be entitled to the benefits of, nor shall it have any rights or duties
under, this Agreement. This Agreement may be amended or rescinded only by
written instrument signed by the Company and AWCC.

9. Termination. The Company may terminate its participation in this Agreement by
giving ten (10) days prior written notice of such termination to AWCC; and
(b) AWCC may terminate this Agreement by giving ninety (90) days prior written
notice of such termination to the Company. Termination of this Agreement will
not affect: (a) the Company’s obligations under any Promissory Notes; (b) any
party’s obligations with respect to any amounts owing under Sections 2 and 3 of
this Agreement (including such amounts attributable to obligations of any
terminating party under any Promissory Notes that remain outstanding after this
Agreement is terminated as to that party); or (c) AWCC’s obligations to repay
any investments made by a Company pursuant to Appendix I.

 

-2-



--------------------------------------------------------------------------------

10. Copies. This Agreement may be executed by the parties in one or more copies
and each executed copy shall be considered an original.

In witness of the foregoing, each of the Company and AWCC has caused its
respective corporate seal to be affixed to this Agreement and has caused this
Agreement to be signed on its behalf by its duly authorized officers.

 

ATTEST:     [NAME OF COMPANY] By:  

 

    By:  

 

  Title:       Name and Title: ATTEST:     AMERICAN WATER CAPITAL CORP. By:  

 

    By:  

 

  Title:       Name and Title:

 

-3-



--------------------------------------------------------------------------------

APPENDIX I

DESCRIPTION OF FINANCIAL SERVICES

Set forth below is a list of the services which AWCC agrees to provide to the
Company upon its request pursuant to the Agreement to which this Appendix is
attached.

1. Short-Term Loans. AWCC will provide Short-Term Loans to the Company pursuant
to the terms set forth in the promissory notes to be issued by the Company to
AWCC, each substantially in the form attached to this Agreement as Exhibit A.

2. Long-Term Borrowings. AWCC will provide loans other than Short-Term Loans to
the Company pursuant to the terms set forth in the promissory notes to be issued
by the Company to AWCC, each substantially in the form attached hereto as
Exhibit B.

3. Cash Management. Cash not required by the Company to pay its daily
disbursements or to pay when due the principal of and interest on, the Company's
borrowings from AWCC other than Short-Term Loans will be used by AWCC first to
reduce the outstanding principal balance of the Company's Short-Term Loans owing
to AWCC and any excess will be deemed to be invested with AWCC and will earn a
daily rate of interest that is equal to the interest income earned by AWCC on
those funds. Upon the request of that Company, AWCC shall execute one or more
promissory notes in favor of the Company, in form and substance substantially
similar to the Promissory Note attached as Exhibit A to the Agreement as
evidence of such investment.



--------------------------------------------------------------------------------

EXHIBIT F

(to the Credit Agreement)

FORM OF OPINION OF GENERAL COUNSEL

TO THE BORROWER AND THE PARENT

[COMPANY LETTERHEAD]

September 15, 2006

JPMorgan Chase Bank, N.A., as Administrative Agent and Swing Line Bank

270 Park Avenue

New York, NY 10017

Each of the Lenders and LC Issuing Banks named in the

Credit Agreement referred to below

 

  Re: American Water Works Company, Inc.

American Water Capital Corp.

Credit Agreement dated as of September 15, 2006

Ladies and Gentlemen:

I am General Counsel of American Water Works Company, Inc., a Delaware
corporation (“AWWC”), and have acted as counsel for AWWC and American Water
Capital Corp., a Delaware corporation (“AWCC” and, together with AWWC, the
“Opinion Parties”), in connection with the Credit Agreement dated September 15,
2006 (the “Credit Agreement”). among AWCC, the Lenders identified therein and
JPMorgan Chase Bank, N.A., as Administrative Agent and LC Issuing Bank. This
opinion is being delivered to you pursuant to Section 3.01(d) of the Credit
Agreement. Capitalized terms used but not defined herein have the meaning
assigned to them in the Credit Agreement.

In that connection, I have examined, caused the examination of, or am otherwise
familiar with, originals, or copies certified or otherwise identified to my
satisfaction, of such documents, corporate records and other instruments as I
have deemed necessary or appropriate for purposes of this opinion, including
(i) the Credit Agreement, (ii) the Support Agreement, (iii) the Notes delivered
pursuant to Section 3.01 of the Credit Agreement on the date hereof (such Notes,
together with the Credit Agreement and the Support Agreement, being referred to
as the “Loan Documents”), (iv) the restated certificate of incorporation of
AWWC, (v) the by-laws of AWWC, (vi) resolutions of AWWC, (vii) the certificate
of incorporation of AWCC, (viii) the by-laws of AWCC and (ix) resolutions of
AWCC. I have also relied, with respect to certain factual matters, on the
representations and warranties of the Opinion Parties contained in the Loan
Documents and have assumed compliance by the Opinion Parties with the terms of
the Loan Documents.



--------------------------------------------------------------------------------

In rendering ray opinion, I have assumed (i) the due authorization, execution
and delivery of the Loan Documents by all parties thereto other than the Opinion
Parties, and (ii) that each party to the Loan Documents (other than the Opinion
Parties) has the full power, authority and legal right to enter into and perform
its obligations under the Loan Documents. Wherever the phrases “to my knowledge”
or “known to me” are used in this opinion they refer to my actual knowledge and
the actual knowledge of the attorneys employed by the Opinion Parties who work
under my supervision and who were involved in the representation of the Opinion
Parties in connection with the transactions contemplated by the Credit
Agreement.

Based on the foregoing, and subject to the qualifications hereinafter set forth,
I am of opinion as follows:

1. Based solely on a certificate from the Secretary of State of the State of
Delaware, AWWC is a corporation validly existing and in good standing under the
laws of the State of Delaware. AWWC has all necessary corporate power and
authority to execute and deliver the Support Agreement and to perform its
obligations thereunder.

2. Based solely on a certificate from the Secretary of State of the State of
Delaware, AWCC is a corporation validly existing and in good standing under the
laws of the State of Delaware. AWCC has all necessary corporate power and
authority to execute and deliver the Credit Agreement and the Notes and to
perform its obligations thereunder.

3. Each of the Opinion Parties is duly qualified to transact business in each
jurisdiction in which the nature of its business requires such qualification,
other than jurisdictions in which failure so to qualify is not likely to result
in a Material Adverse Change.

4. The Support Agreement has been duly executed and delivered by AWWC. The
Credit Agreement and the Notes have been duly executed and delivered by AWCC.

5. To my knowledge, there is no pending or threatened action, suit or proceeding
before any court or governmental agency or authority or arbitrator involving
either Opinion Party that purports to affect the legality, validity or
enforceability of the Loan Documents.

6. No action, consent or approval of, registration or filing with, or any other
action by, any United States Federal governmental authority, is required to be
obtained or made by either Opinion Party in connection with the execution,
delivery and performance by AWCC of the Credit Agreement or the Notes and the
execution, delivery and performance by AWWC of the Support Agreement, other than
those that have been made or obtained and are in full force and effect or as to
which the failure to be made or obtained or to be in full force and effect is
not likely to result in a Material Adverse Change.

7. Each Opinion Party is either not an “investment company” under the Investment
Company Act of 1940 (the “Act”) or is exempt from all provisions of the Act.

 

2



--------------------------------------------------------------------------------

8. The execution and delivery by AWWC of the Support Agreement and the
performance by AWWC of its obligations thereunder have been duly authorized by
all requisite corporate action on the part of AWWC and do not violate the
restated certificate of incorporation or the by-laws of AWWC.

9. The execution and delivery by AWCC of the Credit Agreement and the Notes and
the performance by AWCC of its obligations thereunder have been duly authorized
by all requisite corporate action on the part of AWCC and do not violate the
certificate of incorporation or the by-laws of AWCC.

10. The execution and delivery by AWWC of the Credit Agreement and Notes and by
AWWC of the Support Agreement, the performance by AWCC of its obligations under
the Credit Agreement and Notes and the performance by AWWC of its obligations
under the Support Agreement will not violate (a) any applicable law, rule or
regulation of the United States of America or the General Corporation Law of the
State of Delaware, (b) the provisions of any material agreement or contract
binding on such Opinion Party and known to me (the “Material Agreements”) or
(c) to my knowledge, any judgment, order or decree of any court or government
agency or instrumentality of the United States of America binding upon such
Opinion Party. In connection with the foregoing, I point out that certain of the
Material Agreements are or may be governed by laws other than the laws of the
State of Pennsylvania. For purposes of the opinion expressed in this paragraph,
my opinion is based solely upon my understanding, or the understanding of
lawyers working under my supervision, of the plain language of such Material
Agreements, and I do not express any opinion as to the validity, binding nature
or enforceability of any such Material Agreement, and I do not assume any
responsibility with respect to the effect on my opinion of any interpretation
thereof inconsistent with such understanding. My opinion also does not extend to
compliance by AWCC or AWWC with any financial ratio or limitation in any
Material Agreement expressed as a dollar amount (or an amount expressed in
another currency).

I understand that you are satisfying yourselves as to the status under
Section 548 of the Bankruptcy Code and applicable state fraudulent conveyance
laws of the obligations of AWCC and AWWC under the Loan Documents and I express
no opinion thereon.

I am admitted to practice only in the State of Pennsylvania, and my opinion
above is expressed with respect only to the Federal law of the United States of
America and the General Corporation Law of the State of Delaware.

This opinion may be relied upon by King & Spalding LLP in connection with its
opinion delivered on the date hereof under Section 3.01 of the Credit Agreement.

This opinion is rendered only to the Administrative Agent, the Lenders and their
permitted assigns under the Credit Agreement and is solely for their benefit in
connection with the above transactions, provided that such permitted assign
becomes a Lender on or prior to the 30th day after the date of this opinion. I
am opining as to the matters herein only as of the date hereof, and, while you
are authorized to deliver copies of this opinion to such permitted assigns

 

3



--------------------------------------------------------------------------------

and they are permitted to rely on this opinion, the rights to do so do not imply
any obligation on my part to update this opinion. This opinion may not be relied
upon by any other person or for any other purpose, or used, circulated, quoted
or otherwise referred to for any other purpose.

 

Very truly yours, By:  

 

Name: George Patrick Title: General Counsel

 

4



--------------------------------------------------------------------------------

EXHIBIT G

(to the Credit Agreement)

FORM OF OPINION OF COUNSEL

TO ADMINISTRATIVE AGENT

September [    ], 2006

To JPMorgan Chase Bank, N.A., as Administrative

Agent for the Lenders referred to below, and to the

Swingline Bank and each of the Lenders and

Issuing Banks parties to the Credit Agreement

referred to below

 

  Re: American Water Capital Corp.

Ladies and Gentlemen:

We have acted as counsel to the Administrative Agent in connection with the
preparation, execution and delivery of the Credit Agreement, dated as of
September [    ], 2006 (the “Credit Agreement”, the terms defined therein being
used herein as therein defined), among American Water Capital Corp. (the
“Borrower”), certain Lenders from time to time parties thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lender, as Swingline Bank and
as an LC Issuing Bank thereunder.

In this connection, we have examined the following documents:

1. a counterpart of the Credit Agreement, executed by the parties thereto, and

2. the Notes delivered on this date pursuant to Section 3.01(b) of the Credit
Agreement (the “Notes”).

In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as copies.
We have also assumed that you have independently evaluated, and are satisfied
with, the creditworthiness of the Borrower and the business terms reflected in
the Credit Agreement. We have relied, as to factual matters, on the documents we
have examined. We note that we do not represent the Borrower or the Parent (the
“Opinion Parties”) and, accordingly, are not privy to the nature or character of
their businesses. Accordingly, we have assumed that each Opinion Party is
subject only to statutes, rules, regulations, judgments, orders and other
requirements of law of general applicability to corporations doing business in
the State of New York.

 

G-1



--------------------------------------------------------------------------------

To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York, we have
relied upon the legal opinion delivered pursuant to Section 3.01(d) of the
Credit Agreement (the “Opinion Parties’ Opinion”) and have assumed without
independent investigation the correctness of the matters set forth therein, our
opinions expressed below being subject to the assumptions, qualifications and
limitations of the Opinion Parties’ Opinion.

Based upon and subject to the foregoing, and subject to the qualifications set
forth below, we are of the opinion that the Credit Agreement and the Notes are
the legal, valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms.

Our opinion is subject to the following qualifications:

(a) The enforceability of the Borrower’s obligations under the Credit Agreement
and the Notes are subject to the effect of any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar law
affecting creditors’ rights generally.

(b) The enforceability of the Borrower’s obligations under the Credit Agreement
and the Notes are subject to the effect of general principles of equity,
including (without limitation) concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law). Such principles of equity are of general application, and, in
applying such principles, a court, among other things, might not allow a
contracting party to exercise remedies in respect of a default deemed
immaterial, or might decline to order an obligor to perform covenants.

(c) We note further that, in addition to the application of equitable principles
described above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties is determined to have constituted negligence.

(d) We express no opinion herein as to (i) the enforceability of Section 2.20 of
the Credit Agreement, (ii) the enforceability of provisions purporting to grant
to a party conclusive rights of determination, (iii) the availability of
specific performance or other equitable remedies, (iv) the enforceability of
rights to indemnity under federal or state securities laws, or (v) the
enforceability of waivers by parties of their respective rights and remedies
under law.

(e) Our opinions expressed above are limited to the law of the State of New
York, and we do not express any opinion herein concerning any other law.

 

G-2



--------------------------------------------------------------------------------

The foregoing opinion is solely for your benefit and may not be relied upon by
any other person or entity, other than any Person that may become a Lender or
Issuing Bank after the date hereof.

Very truly yours,

 

G-3